17Ȭ2823ȱ(L)ȱ
     KayheemȱLillyȱv.ȱTheȱCityȱofȱNewȱYork,ȱetȱal.ȱ

 1


 2                                       In the
 3              United States Court of Appeals
 4                          For the Second Circuit
 5                                 ________ȱ
 6                                      ȱ
 7                           AUGUSTȱTERM,ȱ2018ȱ
 8                                      ȱ
 9                       ARGUED:ȱOCTOBERȱ30,ȱ2018ȱȱ
10                        DECIDED:ȱAUGUSTȱ14,ȱ2019ȱ
11                                      ȱ
12                  Nos.ȱ17Ȭ2823(L)Ȭcv,ȱ17Ȭ3000(XAP)Ȭcvȱ
13                                      ȱ
14                              KAYHEEMȱLILLY,ȱ
15                    PlaintiffȬAppelleeȬCrossȬAppellant,ȱ
16                                      ȱ
17                                     v.ȱ
18                                      ȱ
19     THEȱCITYȱOFȱNEWȱYORK;ȱNYPDȱDETECTIVEȱMALCOLMȱFREEMAN,ȱ
20   SHIELDȱNO.ȱ7049;ȱNYPDȱPOLICEȱOFFICERȱSOULȱKIM,ȱSHIELDȱNO.ȱ10804,ȱ
21                  DefendantsȬAppellantsȬCrossȬAppellees,ȱ
22                                      ȱ
23    JOHNȱDOEȱSERGEANT;ȱJOHNȱDOES,ȱRICHARDȱROES;ȱANDREWȱHONG;ȱ
24       DONALDȱCAMBRIDGE;ȱJORGEȱTAJEDA;ȱFRANKȱBATISTA;ȱKEVINȱ
25                               WHETSTONE,ȱ
26                               Defendants.*ȱ
27                                 ________ȱ
28                                      ȱ
29              AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱCourtȱ
30                 forȱtheȱSouthernȱDistrictȱofȱNewȱYork.ȱ
31                No.ȱ16ȱCiv.ȱ322ȱ–ȱEdgardoȱRamos,ȱJudge.ȱ
32                                 ________ȱ

     ȱConsistentȱwithȱtheȱorderȱenteredȱbyȱthisȱCourtȱonȱOctoberȱ18,ȱ2013,ȱECFȱNo.ȱ118,ȱ
     *

     weȱuseȱtheȱshortȬformȱcaptionȱforȱtheȱpurposeȱofȱpublishingȱthisȱopinion.ȱ
     2

 1                                         ȱ
 2   Before:ȱWALKER,ȱLEVAL,ȱANDȱDRONEY,ȱCircuitȱJudges.ȱ
 3                                    ________ȱ
 4          Kayheemȱ Lillyȱ (“Lilly”)ȱ filedȱ aȱ §ȱ 1983ȱ complaintȱ againstȱ theȱ
 5   Cityȱ ofȱ Newȱ Yorkȱ andȱ individualȱ policeȱ officersȱ forȱ allegedȱ
 6   deprivationsȱofȱhisȱconstitutionalȱrights.ȱȱDefendantsȱpresentedȱLillyȱ
 7   withȱanȱofferȱofȱjudgmentȱpursuantȱtoȱFederalȱRuleȱofȱCivilȱProcedureȱ
 8   68ȱ forȱ $10,001ȱ andȱ reasonableȱ attorney’sȱ fees,ȱ expenses,ȱ andȱ costsȱ
 9   incurredȱ“toȱtheȱdateȱofȱ[the]ȱoffer.”ȱȱLillyȱacceptedȱtheȱoffer,ȱbutȱtheȱ
10   partiesȱ wereȱ unableȱ toȱ agreeȱ uponȱ theȱ sumȱ ofȱ attorney’sȱ fees,ȱ
11   expenses,ȱandȱcostsȱtoȱbeȱpaid.ȱȱLillyȱfiledȱaȱmotionȱwithȱtheȱdistrictȱ
12   courtȱforȱanȱawardȱofȱreasonableȱattorney’sȱfees,ȱexpenses,ȱandȱcosts,ȱ
13   thatȱ includedȱ theȱ hoursȱ Lilly’sȱ soloȱ practitionerȱ attorneyȱ spentȱ onȱ
14   clericalȱtasksȱandȱincurredȱpreparingȱtheȱfeeȱapplication.ȱȱTheȱdistrictȱ
15   courtȱgrantedȱtheȱapplicationȱbutȱreducedȱtheȱrequestedȱhourlyȱrateȱ
16   becauseȱofȱtheȱsimple,ȱ“relativelyȱstraightforward”ȱnatureȱofȱtheȱcase,ȱ
17   andȱ imposedȱ aȱ tenȱ percentȱ acrossȬtheȬboardȱ reductionȱ toȱ theȱ feeȱ
18   awardȱ toȱ accountȱ forȱ clericalȱ tasksȱ performedȱ byȱ theȱ attorney.ȱ ȱ Weȱ
19   AFFIRMȱ theȱ districtȱ court’sȱ decisionȱ toȱ reduceȱ Lilly’sȱ attorney’sȱ
20   reasonableȱhourlyȱrateȱinȱlightȱofȱtheȱsimpleȱnatureȱofȱthisȱcase,ȱasȱwellȱ
21   asȱtheȱdistrictȱcourt’sȱdecisionȱtoȱreduceȱtheȱhoursȱclaimedȱthroughȱanȱ
22   acrossȬtheȬboardȱreductionȱtoȱreflectȱtheȱclericalȱworkȱperformed.ȱȱWeȱ
23   REVERSEȱ andȱ VACATE,ȱ however,ȱ theȱ districtȱ court’sȱ decisionȱ toȱ
24   awardȱ Lillyȱ attorney’sȱ feesȱ forȱ theȱ workȱ incurredȱ preparingȱ theȱ feeȱ
25   applicationȱbecauseȱtheȱexpressȱtermsȱofȱtheȱacceptedȱRuleȱ68ȱofferȱofȱ
26   judgmentȱlimitȱtheȱfeesȱrecoverableȱtoȱthoseȱincurredȱ“toȱtheȱdateȱofȱ
27   [the]ȱoffer.”ȱ

28                                    ________ȱ

29                        JEFFREYȱ A.ȱ ROTHMAN,ȱ Lawȱ Officeȱ ofȱ Jeffreyȱ A.ȱ
30                        Rothman,ȱ Newȱ York,ȱ NY,ȱ forȱ PlaintiffȬAppelleeȬ
     3

 1                        CrossȬAppellant.ȱ

 2                        ELINAȱ DRUKER,ȱ Ofȱ Counselȱ (Richardȱ Dearing,ȱ onȱ
 3                        theȱ brief),ȱ forȱ Zacharyȱ W.ȱ Carter,ȱ Corporationȱ
 4                        Counsel,ȱNewȱYork,ȱNY,ȱforȱDefendantsȬAppellantsȬ
 5                        CrossȬAppellees.ȱ

 6                                    ________ȱ

 7          JOHNȱM.ȱWALKER,ȱJR.,ȱCircuitȱJudge:ȱ

 8          Kayheemȱ Lillyȱ (“Lilly”)ȱ filedȱ aȱ §ȱ 1983ȱ complaintȱ againstȱ theȱ
 9   Cityȱ ofȱ Newȱ Yorkȱ andȱ individualȱ policeȱ officersȱ forȱ allegedȱ
10   deprivationsȱofȱhisȱconstitutionalȱrights.ȱȱDefendantsȱpresentedȱLillyȱ
11   withȱanȱofferȱofȱjudgmentȱpursuantȱtoȱFederalȱRuleȱofȱCivilȱProcedureȱ
12   68ȱ forȱ $10,001ȱ andȱ reasonableȱ attorney’sȱ fees,ȱ expenses,ȱ andȱ costsȱ
13   incurredȱ“toȱtheȱdateȱofȱ[the]ȱoffer.”ȱȱLillyȱacceptedȱtheȱoffer,ȱbutȱtheȱ
14   partiesȱ wereȱ unableȱ toȱ agreeȱ uponȱ theȱ sumȱ ofȱ attorney’sȱ fees,ȱ
15   expenses,ȱandȱcostsȱtoȱbeȱpaid.ȱȱLillyȱfiledȱaȱmotionȱwithȱtheȱdistrictȱ
16   courtȱforȱanȱawardȱofȱreasonableȱattorney’sȱfees,ȱexpenses,ȱandȱcosts,ȱ
17   thatȱ includedȱ theȱ hoursȱ Lilly’sȱ soloȱ practitionerȱ attorneyȱ spentȱ onȱ
18   clericalȱtasksȱandȱincurredȱpreparingȱtheȱfeeȱapplication.ȱȱTheȱdistrictȱ
19   courtȱgrantedȱtheȱapplicationȱbutȱreducedȱtheȱrequestedȱhourlyȱrateȱ
20   becauseȱofȱtheȱsimple,ȱ“relativelyȱstraightforward”ȱnatureȱofȱtheȱcase,ȱ
21   andȱ imposedȱ aȱ tenȱ percentȱ acrossȬtheȬboardȱ reductionȱ toȱ theȱ feeȱ
22   awardȱ toȱ accountȱ forȱ clericalȱ tasksȱ performedȱ byȱ theȱ attorney.ȱ ȱ Weȱ
23   AFFIRMȱ theȱ districtȱ court’sȱ decisionȱ toȱ reduceȱ Lilly’sȱ attorney’sȱ
24   reasonableȱhourlyȱrateȱinȱlightȱofȱtheȱsimpleȱnatureȱofȱthisȱcase,ȱasȱwellȱ
25   asȱtheȱdistrictȱcourt’sȱdecisionȱtoȱreduceȱtheȱhoursȱclaimedȱthroughȱanȱ
26   acrossȬtheȬboardȱreductionȱtoȱreflectȱtheȱclericalȱworkȱperformed.ȱȱWeȱ
27   REVERSEȱ andȱ VACATE,ȱ however,ȱ theȱ districtȱ court’sȱ decisionȱ toȱ
28   awardȱ Lillyȱ attorney’sȱ feesȱ forȱ theȱ workȱ incurredȱ preparingȱ theȱ feeȱ
29   applicationȱbecauseȱtheȱexpressȱtermsȱofȱtheȱacceptedȱRuleȱ68ȱofferȱofȱ
     4

 1   judgmentȱlimitȱtheȱfeesȱrecoverableȱtoȱthoseȱincurredȱ“toȱtheȱdateȱofȱ
 2   [the]ȱoffer.”ȱ

 3                                    BACKGROUNDȱ

 4              PlaintiffȬAppelleeȬCrossȬAppellantȱ Lillyȱ filedȱ aȱ complaintȱ onȱ
 5   Januaryȱ14,ȱ2016,ȱallegingȱthatȱhisȱcivilȱrightsȱwereȱviolatedȱbyȱtheȱCityȱ
 6   ofȱNewȱYorkȱandȱseveralȱNewȱYorkȱCityȱpoliceȱofficersȱ(collectively,ȱ
 7   theȱ“City”)ȱonȱtwoȱoccasionsȱinȱOctoberȱ2014.ȱȱTheȱfirstȱclaimȱwasȱforȱ
 8   useȱofȱexcessiveȱforceȱandȱtheȱsecondȱwasȱforȱimproperȱissuanceȱofȱ
 9   threeȱ summonsesȱ forȱ threateningȱ behaviorȱ towardȱ anȱ officer,ȱ
10   possessionȱofȱanȱopenȱcontainer,ȱandȱlittering,ȱallȱofȱwhichȱwereȱlaterȱ
11   dismissed.ȱ

12              LillyȱwasȱrepresentedȱbyȱJeffreyȱRothmanȱ(“Rothman”),ȱaȱcivilȱ
13   rightsȱ attorneyȱ andȱ soloȱ practitioner,ȱ whoȱ filedȱ theȱ complaintȱ onȱ
14   Lilly’sȱbehalf.ȱȱOnȱOctoberȱ26,ȱ2016,ȱtheȱCityȱpresentedȱLillyȱwithȱanȱ
15   offerȱ ofȱ judgmentȱ pursuantȱtoȱ Ruleȱ68ȱ ofȱ theȱ Federalȱ Rulesȱofȱ Civilȱ
16   Procedure,ȱwhichȱLillyȱaccepted.ȱȱTheȱofferȱstated:ȱ

17              Pursuantȱ toȱ Ruleȱ 68ȱ ofȱ theȱ Federalȱ Rulesȱ ofȱ Civilȱ
18              Procedure,ȱ defendantsȱ herebyȱ offerȱ toȱ allowȱ plaintiffȱ
19              [Kayheem]ȱ Lillyȱ toȱ takeȱaȱ judgmentȱ againstȱ theȱCityȱ ofȱ
20              Newȱ Yorkȱ inȱ thisȱ actionȱ forȱ theȱ totalȱ sumȱ ofȱ Tenȱ
21              ThousandȱandȱOneȱ($10,001.00)ȱDollars,ȱplusȱreasonableȱ
22              attorneys’ȱ fees,ȱ expenses,ȱ andȱ costsȱ toȱ theȱ dateȱ ofȱ thisȱ
23              offerȱforȱplaintiff’sȱfederalȱclaims.1ȱ
24   ȱ          TheȱCityȱandȱLillyȱ(throughȱRothman)ȱattemptedȱtoȱnegotiateȱaȱ
25   settlementȱ regardingȱ attorney’sȱ fees,ȱ expenses,ȱ andȱ costsȱ butȱ wereȱ
26   unsuccessful.ȱ ȱ Rothmanȱ filedȱ aȱ formalȱ motionȱ forȱ anȱ awardȱ ofȱ
27   attorney’sȱfees,ȱexpenses,ȱandȱcostsȱwithȱtheȱdistrictȱcourt,ȱpursuantȱ
28   toȱ42ȱU.S.C.ȱ§ȱ1988,ȱforȱaȱtotalȱsumȱofȱ$34,527.ȱȱThatȱfigureȱrepresentsȱ
29   50.3ȱ hoursȱ ofȱ workȱ upȱ toȱ theȱ dateȱ ofȱ theȱ offerȱ ofȱ judgmentȱ andȱ 6.5ȱ

     1   ȱJointȱApp’xȱatȱ45.ȱ
     5

 1   hoursȱofȱworkȱpreparingȱtheȱattorney’sȱfeeȱapplicationȱatȱanȱhourlyȱ
 2   rateȱofȱ$600,ȱasȱwellȱasȱ11.5ȱhoursȱforȱworkȱafterȱtheȱfeeȱapplicationȱ
 3   andȱthroughȱtheȱfilingȱofȱLilly’sȱreplyȱbriefȱatȱanȱhourlyȱrateȱofȱ$625.2ȱȱ
 4   Theȱ Cityȱ objectedȱ toȱ theȱ feeȱ requestȱ onȱ theȱ groundsȱ that:ȱ (1)ȱ hisȱ
 5   requestedȱ hourlyȱ rateȱ wasȱ excessive,ȱ (2)ȱ theȱ numberȱ ofȱ hoursȱ
 6   expendedȱwasȱunreasonable,ȱandȱ(3)ȱfeesȱincurredȱafterȱacceptanceȱofȱ
 7   theȱRuleȱ68ȱofferȱareȱnotȱrecoverableȱunderȱtheȱtermsȱofȱtheȱoffer.ȱ

 8          TheȱdistrictȱcourtȱgrantedȱRothmanȱreducedȱfees,ȱexpenses,ȱandȱ
 9   costsȱ inȱ theȱ amountȱ ofȱ $28,128.99.ȱ ȱ Theȱ districtȱ courtȱ agreedȱ thatȱ
10   Rothmanȱhadȱcomparableȱexperienceȱandȱqualificationsȱtoȱotherȱcivilȱ
11   rightsȱattorneysȱwhoȱhaveȱreceivedȱattorney’sȱfeeȱawardsȱinȱtheȱlowȱ
12   $600ȱ perȱ hourȱ range,ȱ butȱ believedȱ thatȱ theȱ “simplicityȱ ofȱ thisȱ caseȱ
13   warrant[ed]ȱ aȱ reductionȱ ofȱ hisȱ claimedȱ hourlyȱ rates.”3ȱ ȱ Dueȱ toȱ theȱ
14   “relativelyȱ straightforward”ȱ natureȱ ofȱ theȱ case,ȱ theȱ districtȱ courtȱ
15   foundȱanȱhourlyȱrateȱofȱ$450ȱtoȱbeȱreasonable.4ȱȱTheȱdistrictȱcourtȱalsoȱ
16   imposedȱ aȱ tenȱ percentȱ acrossȬtheȬboardȱ cutȱ toȱ theȱ awardȱ becauseȱ
17   someȱofȱtheȱhoursȱclaimedȱwereȱforȱclericalȱtasksȱthatȱheȱhadȱbilledȱatȱ
18   anȱ attorney’sȱ hourlyȱ rate.ȱ ȱ Lastly,ȱ notwithstandingȱ theȱ factȱ thatȱ theȱ
19   Ruleȱ68ȱofferȱofȱjudgmentȱlimitedȱrecoverableȱfeesȱtoȱthoseȱincurredȱ
20   priorȱtoȱtheȱoffer,ȱtheȱdistrictȱcourtȱgrantedȱLillyȱattorney’sȱfeesȱforȱtheȱ
21   timeȱRothmanȱspentȱpreparingȱtheȱfeeȱapplication.ȱȱThisȱappealȱandȱ
22   crossȬappealȱfollowed.ȱȱȱ

23                                    DISCUSSIONȱ

24          Theȱ Cityȱ appealsȱ theȱ districtȱ court’sȱ orderȱ grantingȱ “feesȱ onȱ
25   fees”ȱ (i.e.,ȱ theȱ attorney’sȱ feesȱ Rothmanȱ incurredȱ inȱ litigatingȱ theȱ
26   applicationȱforȱanȱawardȱofȱattorney’sȱfees)ȱbecauseȱtheȱRuleȱ68ȱofferȱ

     2ȱTheȱincreaseȱreflectsȱaȱ$25ȱincreaseȱinȱRothman’sȱhourlyȱrateȱthatȱbecameȱeffectiveȱ
     onȱJanuaryȱ1,ȱ2016.ȱȱ
     3ȱJointȱApp’xȱ277–79.ȱ

     4ȱId.ȱ
     6

 1   ofȱ judgmentȱ limitedȱ theȱ recoverableȱ attorney’sȱ feesȱ toȱ onlyȱ thoseȱ
 2   incurredȱ priorȱ toȱ theȱ offer.ȱ ȱ Lillyȱ crossȬappealsȱ theȱ districtȱ court’sȱ
 3   orderȱ reducingȱ Rothman’sȱ hourlyȱ rateȱ toȱ $450ȱ andȱ prohibitingȱ
 4   Rothmanȱfromȱreceivingȱhisȱfullȱhourlyȱrateȱforȱclericalȱtasks.ȱ

 5          Weȱreviewȱaȱdistrictȱcourt’sȱawardȱforȱattorney’sȱfees,ȱexpenses,ȱ
 6   andȱ costsȱ forȱ abuseȱ ofȱ discretion.5ȱ ȱ “Aȱ districtȱ courtȱ abusesȱ itsȱ
 7   discretionȱ ifȱ itȱ (1)ȱ basesȱ itsȱ decisionȱ onȱ anȱ errorȱ ofȱ lawȱ orȱ usesȱ theȱ
 8   wrongȱ legalȱ standard;ȱ (2)ȱ basesȱ itsȱ decisionȱ onȱ aȱ clearlyȱ erroneousȱ
 9   factualȱ finding;ȱ orȱ (3)ȱ reachesȱ aȱ conclusionȱ that,ȱ thoughȱ notȱ
10   necessarilyȱtheȱproductȱofȱaȱlegalȱerrorȱorȱaȱclearlyȱerroneousȱfactualȱ
11   finding,ȱcannotȱbeȱlocatedȱwithinȱtheȱrangeȱofȱpermissibleȱdecisions.”6ȱȱ
12   “Givenȱ theȱ districtȱ court’sȱ inherentȱ institutionalȱ advantagesȱ inȱ thisȱ
13   area,ȱourȱreviewȱofȱaȱdistrictȱcourt’sȱfeeȱawardȱisȱhighlyȱdeferential.”7ȱȱ
14   Thisȱhighȱdegreeȱofȱdeferenceȱisȱappropriateȱbecauseȱ“[w]eȱcanȱhardlyȱ
15   thinkȱ ofȱ aȱ sphereȱ ofȱ judicialȱ decisionmakingȱ inȱ whichȱ appellateȱ
16   micromanagementȱhasȱlessȱtoȱrecommendȱit.”8ȱȱWeȱreviewȱquestionsȱ
17   ofȱlawȱregardingȱtheȱlegalȱstandardȱforȱgrantingȱorȱdenyingȱattorney’sȱ
18   feesȱdeȱnovo.9ȱȱWeȱalsoȱreviewȱaȱdistrictȱcourt’sȱinterpretationȱofȱaȱRuleȱ
19   68ȱofferȱdeȱnovo.10ȱ

20          I.      CalculationȱofȱtheȱReasonableȱHourlyȱRateȱ

21          LillyȱarguesȱthatȱtheȱdistrictȱcourtȱerredȱinȱreducingȱRothman’sȱ
22   rateȱ fromȱ $600ȱ andȱ $625ȱ perȱ hourȱ toȱ $450ȱ perȱ hourȱ becauseȱ ofȱ theȱ
23   “durationȱandȱsimplicity”ȱofȱtheȱcase.ȱȱSpecifically,ȱheȱarguesȱthatȱafterȱ


     5ȱSeeȱMilleaȱv.ȱMetroȬNorthȱR.ȱCo.,ȱ658ȱF.3dȱ154,ȱ166ȱ(2dȱCir.ȱ2011).ȱ
     6ȱId.ȱ(internalȱquotationȱmarksȱomitted).ȱ
     7ȱMcDonaldȱexȱrel.ȱPrendergastȱv.ȱPensionȱPlanȱofȱtheȱNYSAȬILAȱPensionȱTrustȱFund,ȱ

     450ȱF.3dȱ91,ȱ96ȱ(2dȱCir.ȱ2006)ȱ(perȱcuriam).ȱ
     8ȱFoxȱv.ȱVice,ȱ563ȱU.S.ȱ826,ȱ838ȱ(2011).ȱ

     9ȱSeeȱScarangellaȱv.ȱGroupȱHealth,ȱInc.,ȱ731ȱF.3dȱ146,ȱ151ȱ(2dȱCir.ȱ2013).ȱ

     10ȱSteinerȱv.ȱLewmar,ȱInc.,ȱ816ȱF.3dȱ26,ȱ31ȱ(2dȱCir.ȱ2016).ȱ
     7

 1   theȱ Supremeȱ Court’sȱ decisionȱ inȱ Perdueȱ v.ȱ Kennyȱ A.ȱ exȱ rel.ȱ Winn,11ȱ
 2   districtȱcourtsȱcanȱnoȱlongerȱconsiderȱtheȱ“relativelyȱstraightforward”ȱ
 3   natureȱ ofȱ anȱ actionȱ inȱ calculatingȱ theȱ reasonableȱ hourlyȱ rateȱ toȱ beȱ
 4   awarded.ȱȱToȱtheȱextentȱourȱdecisionȱinȱArborȱHillȱConcernedȱCitizensȱ
 5   NeighborhoodȱAssociationȱv.ȱCountyȱofȱAlbany12ȱpermitsȱconsiderationȱofȱ
 6   theȱsimplicityȱofȱlitigationȱinȱdeterminingȱtheȱappropriateȱhourlyȱrate,ȱ
 7   LillyȱcontendsȱthatȱPerdueȱoverruledȱArborȱHill.ȱȱLilly’sȱargumentsȱareȱ
 8   withoutȱmerit.ȱ

 9                       A. EarlyȱHistoryȱofȱFeeȬShiftingȱJurisprudenceȱ

10           BeforeȱaddressingȱArborȱHillȱandȱPerdue,ȱweȱthinkȱitȱhelpfulȱtoȱ
11   brieflyȱreviewȱtheȱrelevantȱhistoryȱofȱattorney’sȱfeesȱjurisprudence.ȱ

12           Inȱ 1976,ȱ Congressȱ enactedȱ theȱ Civilȱ Rightsȱ Attorney’sȱ Feesȱ
13   AwardȱAct,ȱ42ȱU.S.C.ȱ§ȱ1988ȱ(“FeesȱAct”),ȱwhichȱauthorizedȱdistrictȱ
14   courtsȱ toȱ awardȱ theȱ prevailingȱ partyȱ inȱ civilȱ rightsȱ actionsȱ “aȱ
15   reasonableȱattorney’sȱfee.”13ȱȱTheȱActȱdidȱnotȱspecifyȱtheȱappropriateȱ
16   methodȱforȱcalculatingȱaȱreasonableȱattorney’sȱfee,ȱbutȱtheȱHouseȱandȱ
17   Senateȱ Reportsȱ referredȱ toȱ twoȱ methodsȱ thatȱ hadȱ developedȱ inȱ theȱ
18   circuitȱcourts.14ȱȱ

19           Theȱfirst,ȱknownȱasȱtheȱlodestarȱmethod,ȱwasȱadoptedȱbyȱtheȱ
20   Thirdȱ Circuitȱ inȱ Lindyȱ Bros.ȱ Builders,ȱ Inc.ȱ ofȱ Philadelphiaȱ v.ȱ Americanȱ
21   Radiatorȱ &ȱ Standardȱ Sanitaryȱ Corp.15ȱ ȱ Thisȱ approachȱ calculatesȱ
22   attorney’sȱfeesȱbyȱmultiplyingȱtheȱattorney’sȱusualȱhourlyȱrateȱbyȱtheȱ
23   numberȱofȱhoursȱbilled,ȱtoȱproduceȱaȱfigureȱknownȱasȱtheȱlodestar.16ȱȱ
24   Afterȱdeterminingȱtheȱlodestar,ȱtheȱdistrictȱcourtȱthenȱhasȱdiscretionȱ

     11ȱ559ȱU.S.ȱ542ȱ(2010).ȱ
     12ȱ522ȱF.3dȱ182ȱ(2dȱCir.ȱ2008).ȱ
     13ȱSeeȱHensleyȱv.ȱEckerhart,ȱ461ȱU.S.ȱ424,ȱ429ȱ(1983).ȱ

     14ȱSeeȱArborȱHill,ȱ522ȱF.3dȱatȱ186;ȱseeȱalsoȱHensley,ȱ461ȱU.S.ȱatȱ429–30.ȱ

     15ȱ487ȱF.2dȱ161ȱ(3dȱCir.ȱ1973).ȱ

     16ȱId.ȱatȱ167–68.ȱ
     8

 1   toȱadjustȱtheȱfinalȱamountȱtoȱensureȱthatȱtheȱfeeȱisȱreasonable.17ȱ

 2          Theȱ secondȱ method,ȱ knownȱ asȱ theȱ Johnsonȱ approach,ȱ wasȱ
 3   developedȱbyȱtheȱFifthȱCircuitȱinȱJohnsonȱv.ȱGeorgiaȱHighwayȱExpress,ȱ
 4   Inc.18ȱ ȱ Insteadȱ ofȱ startingȱ withȱ theȱ attorney’sȱ usualȱ hourlyȱ rate,ȱ
 5   multiplyingȱitȱbyȱtheȱnumberȱofȱhoursȱworked,ȱandȱthenȱdeterminingȱ
 6   whetherȱ thatȱ figureȱ (theȱ lodestar)ȱ shouldȱ beȱ adjusted,ȱ theȱ districtȱ
 7   courtȱ determinesȱ aȱ reasonableȱ attorney’sȱ feeȱ inȱ oneȱ stepȱ byȱ
 8   consideringȱtwelveȱfactors.19ȱȱTheseȱtwelveȱfactorsȱare:ȱ

 9          (1)ȱ theȱ timeȱ andȱ laborȱ required;ȱ (2)ȱ theȱ noveltyȱ andȱ
10          difficultyȱofȱtheȱquestions;ȱ(3)ȱtheȱlevelȱofȱskillȱrequiredȱ
11          toȱperformȱtheȱlegalȱserviceȱproperly;ȱ(4)ȱtheȱpreclusionȱ
12          ofȱemploymentȱbyȱtheȱattorneyȱdueȱtoȱacceptanceȱofȱtheȱ
13          case;ȱ (5)ȱ theȱ attorney’sȱ customaryȱ hourlyȱ rate;ȱ (6)ȱ
14          whetherȱ theȱ feeȱ isȱ fixedȱ orȱ contingent;ȱ (7)ȱ theȱ timeȱ
15          limitationsȱ imposedȱ byȱ theȱ clientȱ orȱ theȱ circumstances;ȱ
16          (8)ȱ theȱ amountȱ involvedȱ inȱ theȱ caseȱ andȱ theȱ resultsȱ
17          obtained;ȱ(9)ȱtheȱexperience,ȱreputation,ȱandȱabilityȱofȱtheȱ
18          attorneys;ȱ (10)ȱ theȱ “undesirability”ȱ ofȱ theȱ case;ȱ (11)ȱ theȱ
19          natureȱ andȱ lengthȱ ofȱ theȱ professionalȱ relationshipȱ withȱ
20          theȱclient;ȱandȱ(12)ȱawardsȱinȱsimilarȱcases.20ȱ
21          TheȱSupremeȱCourtȱfirstȱconsideredȱtheȱappropriateȱmethodȱtoȱ
22   calculateȱ aȱ reasonableȱ attorney’sȱ feeȱ inȱ Hensleyȱ v.ȱ Eckerhart.21ȱ ȱ Theȱ
23   Courtȱ“adoptedȱtheȱlodestarȱmethodȱinȱprinciple,ȱwithout,ȱhowever,ȱ
24   fullyȱ abandoningȱ theȱ Johnsonȱ method.”22ȱ ȱ Insteadȱ ofȱ usingȱ theȱ
25   attorney’sȱ usualȱ hourlyȱ rate,ȱ theȱ Courtȱ instructedȱ districtȱ courtsȱ toȱ


     17ȱId.ȱatȱ168–69.ȱ
     18ȱ488ȱF.2dȱ714ȱ(5thȱCir.ȱ1974),ȱabrogatedȱonȱotherȱgroundsȱbyȱBlanchardȱv.ȱBergeron,ȱ
     489ȱU.S.ȱ87ȱ(1989).ȱ
     19ȱSeeȱid.ȱatȱ717–19.ȱ

     20ȱArborȱHill,ȱ522ȱF.3dȱatȱ186ȱn.3ȱ(citingȱJohnson,ȱ488ȱF.2dȱatȱ717–19).ȱȱ

     21ȱ461ȱU.S.ȱ424ȱ(1983).ȱ

     22ȱArborȱHill,ȱ522ȱF.3dȱatȱ188ȱ(internalȱcitationȱomitted).ȱ
     9

 1   determineȱaȱ“reasonableȱhourlyȱrate,”ȱandȱspecificallyȱreferredȱtoȱtheȱ
 2   Johnsonȱ factorsȱ asȱ usefulȱ toolsȱ forȱ determiningȱ whatȱ isȱ reasonable.23ȱȱ
 3   TheȱCourtȱdescribedȱthisȱprocessȱofȱdeterminingȱaȱreasonableȱhourlyȱ
 4   rateȱ andȱ thenȱ multiplyingȱ itȱ byȱ theȱ reasonableȱ hoursȱ billedȱ asȱ “anȱ
 5   objectiveȱbasisȱonȱwhichȱtoȱmakeȱanȱinitialȱestimateȱofȱtheȱvalueȱofȱaȱ
 6   lawyer’sȱservices,”ȱ(i.e.,ȱtheȱlodestar).24ȱȱTheȱCourtȱwentȱonȱtoȱholdȱthatȱ
 7   afterȱ calculatingȱ theȱ lodestarȱ inȱ thisȱ manner,ȱ aȱ districtȱ courtȱ hasȱ
 8   discretionȱtoȱincreaseȱorȱdecreaseȱtheȱfinalȱfeeȱinȱ“casesȱofȱexceptionalȱ
 9   success”ȱorȱ“onlyȱpartialȱorȱlimitedȱsuccess,”ȱrespectively.25ȱȱ

10           Aȱyearȱlater,ȱinȱBlumȱv.ȱStenson,ȱtheȱCourtȱreiteratedȱitsȱholdingȱ
11   inȱ Hensley,ȱ thatȱ theȱ initialȱ feeȱ awardȱ shouldȱ beȱ determinedȱ byȱ
12   multiplyingȱ aȱ reasonableȱ hourlyȱ rateȱ byȱ theȱ reasonableȱ hoursȱ
13   expended,ȱandȱthatȱtheȱfinalȱawardȱcanȱbeȱincreasedȱorȱdecreasedȱinȱ
14   exceptionalȱcasesȱtoȱachieveȱaȱreasonableȱfee.26ȱȱTheȱCourtȱexplainedȱ
15   thatȱtheȱFeesȱAct:ȱ

16           requiresȱ aȱ “reasonableȱ fee,”ȱ andȱ thereȱ mayȱ beȱ
17           circumstancesȱinȱwhichȱtheȱbasicȱstandardȱofȱreasonableȱ
18           ratesȱmultipliedȱbyȱreasonablyȱexpendedȱhoursȱresultsȱinȱ
19           aȱ feeȱ thatȱ isȱ eitherȱ unreasonablyȱ lowȱ orȱ unreasonablyȱ
20           high.ȱȱWhen,ȱhowever,ȱtheȱapplicantȱforȱaȱfeeȱhasȱcarriedȱ
21           hisȱburdenȱofȱshowingȱthatȱtheȱclaimedȱrateȱandȱnumberȱ
22           ofȱ hoursȱ areȱ reasonable,ȱ theȱ resultingȱ productȱ isȱ
23           presumedȱ toȱ beȱ theȱ reasonableȱ feeȱ contemplatedȱ byȱ
24           §ȱ1988.27ȱ
25           ThisȱhybridȱapproachȱwasȱagainȱapprovedȱbyȱtheȱCourtȱinȱtheȱ
26   1986ȱcaseȱofȱPennsylvaniaȱv.ȱDelawareȱValleyȱCitizen’sȱCouncilȱforȱCleanȱ


     23ȱId.ȱ(citingȱHensley,ȱ461ȱU.S.ȱatȱ434ȱn.9).ȱ
     24ȱHensley,ȱ461ȱU.S.ȱatȱ433.ȱ
     25ȱId.ȱatȱ435–37.ȱ

     26ȱ465ȱU.S.ȱ886,ȱ896–97ȱ(1984).ȱ

     27ȱId.ȱatȱ897.ȱ
     10

 1   Air.28ȱȱInȱbothȱBlumȱandȱDelawareȱValley,ȱhowever,ȱtheȱCourtȱclarifiedȱ
 2   thatȱ manyȱ ofȱ theȱ Johnsonȱ factorsȱ “areȱ subsumedȱ withinȱ theȱ initialȱ
 3   calculation”ȱofȱtheȱlodestarȱ(reasonableȱhoursȱexpendedȱmultipliedȱbyȱ
 4   theȱ reasonableȱ hourlyȱ rate),ȱ andȱ thereforeȱ “cannotȱ serveȱ asȱ
 5   independentȱbasesȱforȱincreasingȱ[orȱdecreasing]ȱtheȱbasicȱfeeȱaward,”ȱ
 6   (i.e.,ȱtheȱlodestar).29ȱȱSpecifically,ȱtheȱCourtȱstatedȱthatȱtheȱnoveltyȱandȱ
 7   complexityȱofȱtheȱissues,ȱtheȱspecialȱskillȱandȱexperienceȱofȱcounsel,ȱ
 8   theȱ qualityȱ ofȱ representation,ȱ andȱ theȱ resultsȱ obtainedȱ fromȱ theȱ
 9   litigationȱ shouldȱ beȱ “fullyȱ reflectedȱ inȱ theȱ numberȱ ofȱ billableȱ hoursȱ
10   recordedȱbyȱcounsel”ȱorȱ“theȱreasonablenessȱofȱtheȱhourlyȱrates.”30ȱȱAsȱ
11   aȱresult,ȱitȱisȱinappropriateȱforȱaȱdistrictȱcourtȱtoȱincreaseȱorȱdecreaseȱ
12   theȱlodestarȱfigureȱonȱaccountȱofȱanyȱofȱtheseȱfactors,ȱbecauseȱtheyȱareȱ
13   alreadyȱ accountedȱ forȱ inȱ calculatingȱ theȱ reasonableȱ hourlyȱ rateȱ orȱ
14   reasonableȱhoursȱbilledȱtoȱdetermineȱtheȱlodestar.31ȱ

15                      B. ArborȱHillȱ

16          Theȱ Supremeȱ Court’sȱ adoptionȱ ofȱ aȱ hybridȱ approachȱ causedȱ
17   confusionȱamongstȱtheȱlowerȱcourtsȱasȱtoȱhowȱtoȱbalanceȱtheȱbrightȬ
18   lineȱstandardsȱofȱtheȱlodestarȱmodelȱwithȱtheȱnumerousȱevaluationsȱ
19   requiredȱ byȱ theȱ Johnsonȱ factorsȱ andȱ theȱ districtȱ court’sȱ abilityȱ toȱ
20   exerciseȱ itsȱ discretionȱ toȱ enhanceȱ orȱ cutȱ theȱ finalȱ feeȱ awardȱ inȱ
21   exceptionalȱcircumstances.32ȱ

22          InȱArborȱHill,ȱweȱattemptedȱtoȱresolveȱsomeȱofȱthisȱtensionȱandȱ

     28ȱ478ȱU.S.ȱ546,ȱ563–64ȱ(1986).ȱȱ
     29ȱId.ȱatȱ564–65ȱ(internalȱquotationȱmarksȱomitted)ȱ(citingȱBlum,ȱ465ȱU.S.ȱatȱ898–
     900).ȱ
     30ȱBlum,ȱ465ȱU.S.ȱatȱ898;ȱseeȱalsoȱDelawareȱValley,ȱ478ȱU.S.ȱatȱ564–65.ȱ

     31ȱSeeȱBlum,ȱ465ȱU.S.ȱatȱ898–99,ȱ900;ȱseeȱalsoȱDelawareȱValley,ȱ478ȱU.S.ȱatȱ564–65,ȱ566–

     67.ȱ
     32ȱSeeȱArborȱHill,ȱ522ȱF.3dȱatȱ188ȱ(“AfterȱHensleyȱandȱBlum,ȱcircuitȱcourtsȱstruggledȱ

     withȱ theȱ nettlesomeȱ interplayȱ betweenȱ theȱ lodestarȱ methodȱ andȱ theȱ Johnsonȱ
     method.”).ȱ
     11

 1   clarifyȱourȱcircuit’sȱfeeȬsettingȱjurisprudence.ȱȱWeȱinstructedȱdistrictȱ
 2   courtsȱtoȱcalculateȱaȱ“presumptivelyȱreasonableȱfee”33ȱbyȱdeterminingȱ
 3   theȱ appropriateȱ billableȱ hoursȱ expendedȱ andȱ “settingȱ aȱ reasonableȱ
 4   hourlyȱ rate,ȱ takingȱ accountȱ ofȱ allȱ caseȬspecificȱ variables.”34ȱ ȱ Weȱ
 5   explainedȱwithȱrespectȱtoȱtheȱlatter:ȱ

 6           [T]heȱ districtȱ court,ȱ inȱ exercisingȱ itsȱ considerableȱ
 7           discretion,ȱ[should]ȱbearȱinȱmindȱallȱofȱtheȱcaseȬspecificȱ
 8           variablesȱ thatȱ weȱ andȱ otherȱ courtsȱ haveȱ identifiedȱ asȱ
 9           relevantȱtoȱtheȱreasonablenessȱofȱattorney’sȱfeesȱinȱsettingȱ
10           aȱreasonableȱhourlyȱrate.ȱȱTheȱreasonableȱhourlyȱrateȱisȱ
11           theȱ rateȱ aȱ payingȱ clientȱ wouldȱ beȱ willingȱ toȱ pay.ȱ ȱ Inȱ
12           determiningȱwhatȱrateȱaȱpayingȱclientȱwouldȱbeȱwillingȱ
13           toȱpay,ȱtheȱdistrictȱcourtȱshouldȱconsider,ȱamongȱothers,ȱ
14           theȱ Johnsonȱ factors;ȱ itȱ shouldȱ alsoȱ bearȱ inȱ mindȱ thatȱ aȱ
15           reasonable,ȱpayingȱclientȱwishesȱtoȱspendȱtheȱminimumȱ
16           necessaryȱ toȱ litigateȱ theȱ caseȱ effectively.ȱ ȱ Theȱ districtȱ
17           courtȱshouldȱalsoȱconsiderȱthatȱsuchȱanȱindividualȱmightȱ
18           beȱableȱtoȱnegotiateȱwithȱhisȱorȱherȱattorneys,ȱusingȱtheirȱ
19           desireȱ toȱ obtainȱ theȱ reputationalȱ benefitsȱ thatȱ mightȱ
20           accrueȱfromȱbeingȱassociatedȱwithȱtheȱcase.ȱȱTheȱdistrictȱ
21           courtȱ shouldȱ thenȱ useȱ thatȱ reasonableȱ hourlyȱ rateȱ toȱ
22           calculateȱ whatȱ canȱ properlyȱ beȱ termedȱ theȱ
23           “presumptivelyȱreasonableȱfee.”35ȱȱ
24   ȱ       Inȱ theȱ wakeȱ ofȱ Arborȱ Hill,ȱ weȱ haveȱ consistentlyȱ appliedȱ thisȱ
25   methodȱ ofȱ determiningȱ aȱ reasonableȱ hourlyȱ rateȱ byȱ consideringȱ allȱ
26   pertinentȱfactors,ȱincludingȱtheȱJohnsonȱfactors,ȱandȱthenȱmultiplyingȱ

     33ȱWeȱusedȱtheȱtermȱ“presumptivelyȱreasonableȱfee”ȱinsteadȱofȱtheȱtraditionalȱtermȱ
     “lodestar”ȱbecauseȱtheȱmeaningȱofȱtheȱlatterȱtermȱ“hasȱshiftedȱoverȱtime,ȱandȱitsȱ
     valueȱasȱaȱmetaphorȱhasȱdeterioratedȱtoȱtheȱpointȱofȱunhelpfulness.”ȱȱId.ȱatȱ190.ȱȱ
     TheȱSupremeȱCourt,ȱhowever,ȱcontinuesȱtoȱuseȱtheȱtermȱaccordingȱtoȱtheȱdefinitionȱ
     providedȱ byȱ theȱ Courtȱ inȱ Hensley.ȱ ȱ Forȱ allȱ intentsȱ andȱ purposes,ȱ theȱ twoȱ termsȱ
     meanȱtheȱsameȱthing.ȱ
     34ȱId.ȱatȱ189–90.ȱ

     35ȱId.ȱatȱ190.ȱ
     12

 1   thatȱrateȱbyȱtheȱnumberȱofȱhoursȱreasonablyȱexpendedȱtoȱdetermineȱ
 2   theȱ presumptivelyȱ reasonableȱ fee.36ȱ ȱ Itȱ isȱ onlyȱ afterȱ thisȱ initialȱ
 3   calculationȱ ofȱ theȱ presumptivelyȱ reasonableȱ feeȱ isȱ performedȱ thatȱ aȱ
 4   districtȱ courtȱ may,ȱ inȱ extraordinaryȱ circumstances,ȱ adjustȱ theȱ
 5   presumptivelyȱreasonableȱfeeȱwhenȱitȱ“doesȱnotȱadequatelyȱtakeȱintoȱ
 6   accountȱ aȱ factorȱ thatȱ mayȱ properlyȱ beȱ consideredȱ inȱ determiningȱ aȱ
 7   reasonableȱfee.”37ȱ

 8                        C. Perdueȱ

 9           Afterȱ announcingȱ theȱ hybridȱ approachȱ forȱ calculatingȱ
10   attorney’sȱfeesȱinȱHensley,ȱandȱclarifyingȱwhenȱitȱisȱpermissibleȱforȱaȱ
11   districtȱcourtȱtoȱincreaseȱorȱdecreaseȱtheȱlodestarȱvalueȱinȱexceptionalȱ
12   casesȱinȱBlumȱandȱDelawareȱValley,ȱtheȱSupremeȱCourt’sȱrevisitedȱitsȱ
13   feeȬshiftingȱjurisprudenceȱinȱ2010ȱinȱPerdueȱv.ȱKennyȱA.ȱexȱrel.ȱWinn.ȱȱ


     36ȱSee,ȱe.g.,ȱGortatȱv.ȱCapalaȱBros.,ȱInc.,ȱ621ȱF.ȱApp’xȱ19,ȱ22ȱ(2dȱCir.ȱ2015)ȱ(summaryȱ
     order)ȱ (“Inȱ calculatingȱ theȱ ‘presumptivelyȱ reasonableȱ fee,’ȱ whichȱ isȱ generallyȱ
     arrivedȱ atȱ byȱ multiplyingȱ theȱ numberȱ ofȱ hoursȱ reasonablyȱ expendedȱ onȱ theȱ
     litigationȱ .ȱ .ȱ .ȱ byȱ aȱ reasonableȱ hourlyȱ rate,ȱ thisȱ Courtȱ hasȱ recommendedȱ thatȱ aȱ
     districtȱ courtȱ takeȱ intoȱ accountȱ whatȱ aȱ payingȱ clientȱ wouldȱ beȱ willingȱ toȱ pay.”ȱ
     (internalȱ citationȱ andȱ quotationȱ marksȱ omitted));ȱ Torresȱ v.ȱ Gristede’sȱ Operatingȱ
     Corp.,ȱ 519ȱ F.ȱ App’xȱ 1,ȱ 3–4ȱ (2dȱ Cir.ȱ 2013)ȱ (summaryȱ order)ȱ (“[W]eȱ haveȱ directedȱ
     considerationȱ ofȱ theȱ caseȬspecificȱ variablesȱ thatȱ weȱ andȱ otherȱ courtsȱ haveȱ
     identifiedȱ asȱ relevantȱ toȱ theȱ reasonablenessȱ ofȱ attorney’sȱ fees—includingȱ theȱ
     Johnsonȱ factors—inȱ settingȱ aȱ reasonableȱ hourlyȱ rate.”ȱ (internalȱ quotationȱ marksȱ
     omitted));ȱBergersonȱv.ȱN.Y.ȱStateȱOfficeȱofȱMentalȱHealth,ȱCent.ȱN.Y.ȱPsychiatricȱCtr.,ȱ
     652ȱF.3dȱ277,ȱ289ȱ(2dȱCir.ȱ2011)ȱ(“Attorneys’ȱfeesȱareȱawardedȱbyȱdeterminingȱaȱ
     presumptivelyȱreasonableȱfee,ȱreachedȱbyȱmultiplyingȱaȱreasonableȱhourlyȱrateȱbyȱ
     theȱnumberȱofȱreasonablyȱexpendedȱhours.”);ȱMillea,ȱ658ȱF.3dȱatȱ166ȱ(“Bothȱthisȱ
     Courtȱ andȱ theȱ Supremeȱ Courtȱ haveȱ heldȱ thatȱ theȱ lodestar—theȱ productȱ ofȱ aȱ
     reasonableȱhourlyȱrateȱandȱtheȱreasonableȱnumberȱofȱhoursȱrequiredȱbyȱtheȱcase—
     createsȱaȱ‘presumptivelyȱreasonableȱfee.’”);ȱKonitsȱv.ȱValleyȱStreamȱCent.ȱHighȱSch.ȱ
     Dist.,ȱ 350ȱ F.ȱ App’xȱ 501,ȱ 503ȱ (2dȱ Cir.ȱ 2009)ȱ (summaryȱ order)ȱ (“Inȱ determiningȱ
     reasonableȱattorneys’ȱfees,ȱaȱdistrictȱcourtȱmust:ȱ(1)ȱsetȱaȱreasonableȱhourlyȱrate,ȱ
     bearingȱinȱmindȱallȱofȱtheȱcaseȱspecificȱvariables,ȱandȱ(2)ȱuseȱtheȱreasonableȱhourlyȱ
     rateȱtoȱcalculateȱaȱ‘presumptivelyȱreasonableȱfee.’”).ȱ
     37ȱMillea,ȱ658ȱF.3dȱatȱ167ȱ(quotingȱPerdue,ȱ559ȱU.S.ȱatȱ554).ȱ
     13

 1          InȱPerdue,ȱ theȱCourtȱwasȱ“askedȱtoȱdecideȱwhetherȱeitherȱtheȱ
 2   qualityȱ ofȱ anȱ attorney’sȱ performanceȱ orȱ theȱ resultsȱ obtainedȱ areȱ
 3   factorsȱthatȱmayȱproperlyȱprovideȱaȱbasisȱforȱanȱenhancement”ȱofȱtheȱ
 4   lodestarȱvalue.38ȱȱTheȱCourtȱfirstȱaffirmedȱitsȱlongȬstandingȱpositionȱ
 5   thatȱ “theȱ lodestarȱ methodȱ yieldsȱ aȱ feeȱ thatȱ isȱ presumptivelyȱ
 6   sufficient,”ȱ butȱ “thatȱ presumptionȱ mayȱ beȱ overcomeȱ inȱ thoseȱ rareȱ
 7   circumstancesȱ inȱ whichȱ theȱ lodestarȱ doesȱ notȱ adequatelyȱ takeȱ intoȱ
 8   accountȱ aȱ factorȱ thatȱ mayȱ properlyȱ beȱ consideredȱ inȱ determiningȱ aȱ
 9   reasonableȱfee.”39ȱȱFactorsȱthatȱareȱalreadyȱsubsumedȱinȱtheȱlodestarȱ
10   calculationȱcannotȱbeȱusedȱtoȱenhanceȱorȱcutȱtheȱlodestarȱamount.40ȱȱ
11   Theȱ Courtȱ reiteratedȱ thatȱ “theȱ noveltyȱ andȱ complexityȱ ofȱ aȱ caseȱ
12   generallyȱmayȱnotȱbeȱusedȱasȱaȱgroundȱforȱenhancementȱbecauseȱtheseȱ
13   factorsȱ‘presumablyȱareȱfullyȱreflectedȱinȱtheȱnumberȱofȱbillableȱhoursȱ
14   recordedȱbyȱcounsel,’”ȱasȱwellȱasȱtheȱreasonableȱhourlyȱrate.41ȱȱThus,ȱ
15   Perdueȱ confirmedȱ theȱ longȬstandingȱ approachȱ toȱ calculatingȱ
16   attorney’sȱ feesȱ endorsedȱ byȱ theȱ Supremeȱ Courtȱ inȱ Hensley,ȱ Blum,ȱ
17   DelawareȱValley,ȱasȱwellȱasȱourȱcircuitȱinȱArborȱHill.ȱ

18                      D. Theȱ Districtȱ Court’sȱ Reasonableȱ Hourlyȱ Rateȱ
19                      Determinationȱ

20          Inȱhisȱfeeȱapplication,ȱLillyȱrequestedȱanȱhourlyȱrateȱfirstȱatȱ$600ȱ
21   andȱ laterȱ atȱ $625ȱ perȱ hourȱ forȱ Rothman’sȱ workȱ onȱ theȱ matter.ȱ ȱ Theȱ
22   Cityȱarguedȱthatȱthisȱrateȱwasȱunreasonableȱbecauseȱtheȱcaseȱwasȱaȱ
23   simple,ȱ“gardenȱvariety”ȱcivilȱrightsȱcase.42ȱȱTheȱdistrictȱcourtȱagreedȱ
24   withȱtheȱCityȱthatȱtheȱcaseȱwasȱ“relative[ly]ȱsimpl[e]”43ȱand,ȱrelyingȱ

     38ȱ559ȱU.S.ȱatȱ554.ȱ
     39ȱId.ȱatȱ552,ȱ553–54.ȱ
     40ȱId.ȱatȱ553ȱ(citingȱDelawareȱValley,ȱ478ȱU.S.ȱatȱ566).ȱ

     41ȱId.ȱ(quotingȱBlum,ȱ465ȱU.S.ȱatȱ898ȱ(bracketsȱomitted)).ȱȱ

     42ȱLillyȱv.ȱCityȱofȱNewȱYork,ȱNo.ȱ16ȱCiv.ȱ322ȱ(ER),ȱ2017ȱWLȱ3493249,ȱatȱ*2ȱ(S.D.N.Y.ȱ

     Aug.ȱ15,ȱ2017).ȱ
     43ȱId.ȱatȱ*3–5.ȱ
     14

 1   onȱ Arborȱ Hill,ȱ thatȱ theȱ hourlyȱ rateȱ shouldȱ reflectȱ thisȱ lackȱ ofȱ
 2   complexity.44ȱȱThus,ȱtheȱdistrictȱcourtȱlookedȱtoȱtheȱreasonableȱhourlyȱ
 3   ratesȱ forȱ civilȱ rightsȱ attorneysȱ workingȱ onȱ aȱ simple,ȱ gardenȱ varietyȱ
 4   civilȱrightsȱcaseȱinȱtheȱSouthernȱDistrictȱofȱNewȱYork.45ȱȱTheȱdistrictȱ
 5   courtȱ foundȱ thatȱ similar,ȱ straightforwardȱ civilȱ rightsȱ casesȱ inȱ theȱ
 6   Southernȱ Districtȱ involvingȱ attorneysȱ withȱ similarȱ experienceȱ andȱ
 7   qualificationsȱasȱRothmanȱresultedȱinȱhourlyȱratesȱbetweenȱ$350ȱandȱ
 8   $450.46ȱȱTherefore,ȱtheȱdistrictȱcourtȱawardedȱRothmanȱanȱhourlyȱrateȱ
 9   ofȱ$450,ȱatȱtheȱtopȱofȱtheȱrange.ȱ

10           Weȱ findȱ noȱ errorȱ inȱ theȱ districtȱ court’sȱ reasoning.ȱ ȱ Asȱ weȱ
11   emphasizedȱinȱArborȱHill,ȱ“[t]heȱreasonableȱhourlyȱrateȱisȱtheȱrateȱaȱ
12   payingȱ clientȱ wouldȱ beȱ willingȱ toȱ payȱ .ȱ .ȱ .ȱ bear[ing]ȱ inȱ mindȱ thatȱ aȱ
13   reasonable,ȱpayingȱclientȱwishesȱtoȱspendȱtheȱminimumȱnecessaryȱtoȱ
14   litigateȱ theȱ caseȱ effectively.”47ȱ ȱ Itȱ wasȱ entirelyȱ appropriateȱ forȱ theȱ
15   districtȱ courtȱ toȱ considerȱ theȱ complexityȱ ofȱ aȱ matterȱ becauseȱ aȱ
16   reasonableȱpayingȱclientȱwouldȱconsiderȱtheȱcomplexityȱofȱhisȱorȱherȱ
17   caseȱ whenȱ decidingȱ whetherȱ anȱ attorney’sȱ proposedȱ hourlyȱ rateȱ isȱ
18   fair,ȱ reasonable,ȱ andȱ commensurateȱ withȱ theȱ proposedȱ action.ȱ ȱ Theȱ
19   districtȱcourt’sȱdecisionȱtoȱconsiderȱbothȱRothman’sȱexperienceȱandȱ
20   theȱgardenȬvarietyȱnatureȱofȱtheȱlitigation,ȱwhichȱ“lastedȱlessȱthanȱ10ȱ
21   months,ȱ requiredȱ noȱ depositions,ȱ andȱ involvedȱ noȱ substantialȱ
22   motionsȱorȱbriefings”ȱorȱappearancesȱbeforeȱtheȱdistrictȱcourt,48ȱwasȱ
23   consistentȱwithȱourȱdirectionȱforȱdistrictȱcourts,ȱ“inȱexercisingȱ[their]ȱ
24   considerableȱ discretion,ȱ toȱ bearȱ inȱ mindȱ allȱ ofȱ theȱ caseȬspecificȱ
25   variablesȱthatȱweȱandȱotherȱcourtsȱhaveȱidentifiedȱasȱrelevantȱtoȱtheȱ


     44ȱId.ȱatȱ*4.ȱ
     45ȱId.ȱatȱ*4–5.ȱ
     46ȱId.ȱatȱ*5.ȱ

     47ȱArborȱHill,ȱ522ȱF.3dȱatȱ190.ȱ

     48ȱLilly,ȱ2017ȱWLȱ3493249,ȱatȱ*5.ȱ
     15

 1   reasonablenessȱ ofȱ attorney’sȱ feesȱ inȱ settingȱ aȱ reasonableȱ hourlyȱ
 2   rate.”49ȱ

 3          Lilly’sȱ argumentȱ thatȱ theȱ districtȱ court’sȱ considerationȱ ofȱ theȱ
 4   simpleȱ natureȱ ofȱ thisȱ caseȱ andȱ ourȱ opinionȱ inȱ Arborȱ Hillȱ permittingȱ
 5   suchȱ considerationȱ areȱ inȱ conflictȱ withȱ Perdueȱ isȱ misplaced.ȱ ȱ Perdueȱ
 6   addressedȱ whetherȱ aȱ districtȱ court,ȱ afterȱ calculatingȱ aȱ reasonableȱ
 7   hourlyȱ rateȱ andȱ multiplyingȱ itȱ byȱ theȱ reasonableȱ numberȱ ofȱ hoursȱ
 8   workedȱtoȱproduceȱtheȱlodestar,ȱcouldȱgrantȱaȱfeeȱenhancementȱorȱcutȱ
 9   toȱ theȱ lodestarȱ amountȱ inȱ recognitionȱ ofȱ theȱ qualityȱ ofȱ anȱ attorney’sȱ
10   performanceȱ orȱ theȱ resultsȱ obtained.50ȱ ȱ Perdueȱ didȱ notȱ involveȱ aȱ
11   challengeȱtoȱtheȱdistrictȱcourt’sȱcomputationȱofȱtheȱreasonableȱhourlyȱ
12   rateȱatȱall—itȱonlyȱconcernedȱtheȱproprietyȱofȱtheȱfeeȱenhancement.ȱȱItȱ
13   wasȱinȱthisȱcontextȱthatȱtheȱCourtȱreiteratedȱitsȱpriorȱstatementsȱfromȱ
14   BlumȱandȱDelawareȱValley,ȱthatȱtheȱnoveltyȱandȱcomplexityȱofȱaȱcaseȱ
15   generallyȱ mayȱ notȱ beȱ usedȱ asȱ aȱ groundȱ forȱ anȱ enhancementȱ orȱ
16   reductionȱbecauseȱthoseȱfactorsȱareȱalreadyȱreflectedȱinȱtheȱreasonableȱ
17   hourlyȱrateȱandȱreasonableȱhoursȱbilledȱ(i.e.,ȱtheȱlodestar).51ȱȱȱ

18          Perdue,ȱ therefore,ȱ didȱ notȱ overruleȱ Arborȱ Hillȱ orȱ otherwiseȱ
19   prohibitȱdistrictȱcourtsȱfromȱconsideringȱtheȱnoveltyȱorȱcomplexityȱofȱ
20   aȱ caseȱ inȱ determiningȱ theȱ reasonableȱ hourlyȱ rateȱ orȱ hoursȱ billed.ȱȱ
21   PerdueȱisȱconsistentȱwithȱpriorȱSupremeȱCourtȱopinionsȱthatȱindicateȱ
22   thatȱcaseȬspecificȱfactorsȱlikeȱtheȱnoveltyȱorȱcomplexityȱofȱtheȱmatterȱ
23   areȱ appropriatelyȱ consideredȱ inȱ determiningȱ theȱ reasonableȱ hourlyȱ
24   rateȱorȱhoursȱbilled.ȱȱImportantly,ȱtheȱPerdueȱCourtȱstatedȱthatȱ“theȱ

     49ȱArborȱHill,ȱ522ȱF.3dȱatȱ190.ȱȱ
     50ȱPerdue,ȱ559ȱU.S.ȱatȱ548ȱ(describingȱhowȱtheȱdistrictȱcourtȱdeterminedȱaȱreasonableȱ
     hourlyȱrateȱandȱreasonableȱhoursȱbilled,ȱmultipliedȱthemȱtoȱcalculateȱaȱlodestarȱofȱ
     approximatelyȱ$6ȱmillion,ȱandȱ“thenȱenhancedȱthisȱawardȱbyȱ75%,ȱconcludingȱthatȱ
     theȱlodestarȱcalculationȱdidȱnotȱtakeȱintoȱaccount”ȱvariousȱfactorsȱwarrantingȱanȱ
     increase).ȱ
     51ȱId.ȱatȱ553.ȱ
     16

 1   lodestarȱmethodȱproducesȱanȱawardȱthatȱroughlyȱapproximatesȱtheȱ
 2   feeȱthatȱtheȱprevailingȱattorneyȱwouldȱhaveȱreceivedȱifȱheȱorȱsheȱhadȱ
 3   beenȱ representingȱ aȱ payingȱ clientȱ whoȱ wasȱ billedȱ byȱ theȱ hourȱ inȱ aȱ
 4   comparableȱ case.”52ȱ ȱ Andȱ asȱ inȱ Delawareȱ Valleyȱ andȱ Blum,ȱ theȱ Perdueȱ
 5   Courtȱspecificallyȱstatedȱthatȱtheȱnoveltyȱandȱcomplexityȱofȱaȱcaseȱareȱ
 6   presumablyȱreflectedȱinȱtheȱlodestarȱamount.53ȱ

 7           Finally,ȱ Lillyȱ pointsȱ toȱ aȱ quoteȱ fromȱ theȱ Perdueȱ opinion,ȱ inȱ
 8   whichȱtheȱCourtȱcriticizesȱtheȱoldȱJohnsonȱmethodȱcreatedȱbyȱtheȱFifthȱ
 9   Circuitȱbecauseȱitȱ“gaveȱveryȱlittleȱactualȱguidanceȱtoȱdistrictȱcourts”ȱ
10   andȱ “placedȱ unlimitedȱ discretionȱ inȱ trialȱ judgesȱ andȱ producedȱ
11   disparateȱ results.”54ȱ ȱ This,ȱ Lillyȱ says,ȱ isȱ evidenceȱ thatȱ theȱ Johnsonȱ
12   factors,ȱincludingȱtheȱnoveltyȱandȱcomplexityȱofȱtheȱcase,ȱcannotȱbeȱ
13   usedȱ byȱ districtȱ courtsȱ toȱ determineȱ aȱ reasonableȱ fee.ȱ ȱ Butȱ Lillyȱ
14   confusesȱ theȱ Court’sȱ criticismȱ ofȱ theȱ “Johnsonȱ approach”55ȱ withȱ theȱ
15   permissiveȱ useȱ ofȱ theȱ Johnsonȱ factorsȱ inȱ determiningȱ theȱ reasonableȱ
16   hourlyȱ rateȱ andȱ reasonableȱ hoursȱ billedȱ toȱ determineȱ theȱ
17   presumptivelyȱreasonableȱfeeȱorȱlodestar.56ȱȱHensleyȱandȱitsȱprogenyȱ
18   makeȱ clearȱ thatȱ whileȱ aȱ strictȱ applicationȱ ofȱ theȱ Johnsonȱ methodȱ ofȱ
19   calculatingȱattorney’sȱfeesȱusedȱbyȱtheȱFifthȱCircuitȱisȱtooȱimpreciseȱ
20   andȱ variableȱ toȱ beȱ reliable,ȱ theȱ twelveȱ Johnsonȱ factorsȱ remainȱ
21   importantȱtoolsȱforȱhelpingȱdistrictȱcourtsȱcalculateȱtheȱlodestarȱand,ȱ
22   inȱexceptionalȱcases,ȱdeterminingȱwhetherȱanȱenhancementȱorȱcutȱtoȱ


     52ȱId.ȱatȱ551ȱ(emphasisȱomitted)ȱ(emphasisȱadded).ȱ
     53ȱId.ȱatȱ553;ȱDelawareȱValley,ȱ478ȱU.S.ȱatȱ565;ȱBlum,ȱ465ȱU.S.ȱatȱ898.ȱ
     54ȱPerdue,ȱ559ȱU.S.ȱatȱ550–51ȱ(internalȱquotationȱmarksȱomitted).ȱ

     55ȱId.ȱatȱ551–52.ȱ

     56ȱSeeȱJinȱv.ȱPacificȱBuffetȱHouse,ȱInc.,ȱNo.ȱ06ȬCVȬ579ȱ(VVP),ȱ2010ȱWLȱ2653334,ȱatȱ*2ȱ

     n.2ȱ (E.D.N.Y.ȱ Juneȱ 25,ȱ 2010)ȱ (Perdueȱ “cautionsȱ againstȱ usingȱ aȱ strictȱ Johnsonȱ
     approachȱ asȱ theȱ primaryȱ basisȱ forȱ determiningȱ reasonableȱ attorneys’ȱ fees,ȱ butȱ
     nowhereȱcallsȱintoȱquestionȱtheȱideaȱofȱusingȱrelevantȱJohnsonȱfactorsȱinȱhelpingȱtoȱ
     comeȱtoȱaȱreasonableȱfee”).ȱ
     17

 1   theȱlodestarȱisȱwarranted.57ȱȱȱ

 2           Findingȱ thatȱ theȱ districtȱ courtȱ correctlyȱ appliedȱ theȱ law,ȱ
 3   reachedȱaȱconclusionȱwithinȱtheȱrangeȱofȱpermissibleȱdecisions,ȱandȱ
 4   didȱnotȱabuseȱitsȱdiscretionȱonȱaȱclearlyȱerroneousȱfactualȱfinding,ȱweȱ
 5   haveȱnoȱbasisȱtoȱvacateȱtheȱdistrictȱcourt’sȱdecisionȱtoȱawardȱRothmanȱ
 6   anȱhourlyȱrateȱofȱ$450.ȱȱWeȱthereforeȱaffirmȱthisȱportionȱofȱtheȱdistrictȱ
 7   court’sȱorder.ȱ

 8           II.     ReductionȱofȱtheȱFeeȱforȱClericalȱTasksȱ

 9           Lillyȱ alsoȱ assertsȱ thatȱ theȱ districtȱ courtȱ erredȱ byȱ prohibitingȱ
10   Rothmanȱfromȱreceivingȱhisȱfullȱhourlyȱrateȱofȱ$450ȱforȱclericalȱtasks,ȱ
11   suchȱ asȱ sendingȱ faxes,ȱ printingȱ documents,ȱ etc.ȱ ȱ Lillyȱ arguesȱ thatȱ aȱ
12   districtȱ courtȱ shouldȱ notȱ “reduceȱ theȱ hourlyȱ billingȱ rateȱ ofȱ aȱ soloȱ
13   practitionerȱ attorneyȱ whoȱ doesȱ notȱ operateȱ withȱ theȱ assistanceȱ ofȱ
14   associates,ȱparalegals,ȱorȱotherȱsupportȱstaffȱconcerningȱtimeȱheȱorȱsheȱ
15   reasonablyȱspendsȱonȱclericalȱtasksȱinȱadvancingȱtheȱlitigation.”58ȱȱȱ

16           Weȱhaveȱnotȱaddressedȱwhetherȱaȱdistrictȱcourtȱmayȱdiscountȱ
17   theȱ reasonableȱ hoursȱ expendedȱ orȱ theȱ reasonableȱ hourlyȱ rateȱ anȱ
18   attorneyȱspendsȱonȱtasksȱthatȱareȱclericalȱorȱadministrativeȱinȱnature.ȱȱ
19   Butȱ theȱ Supremeȱ Courtȱ providedȱ guidanceȱ onȱ thisȱ questionȱ inȱ
20   Missouriȱv.ȱJenkinsȱbyȱAgyei.59ȱȱInȱthatȱcase,ȱtheȱCourtȱheldȱthatȱplaintiffsȱ
21   couldȱrecoverȱattorney’sȱfeesȱunderȱtheȱFeesȱActȱforȱworkȱperformedȱ
22   byȱparalegalsȱandȱlawȱclerksȱunderȱtheȱsupervisionȱofȱanȱattorneyȱatȱ


     57ȱSeeȱHensley,ȱ461ȱU.S.ȱatȱ434ȱn.9ȱ(“Theȱdistrictȱcourtȱalsoȱmayȱconsiderȱ[the]ȱfactorsȱ
     identifiedȱinȱJohnsonȱ.ȱ.ȱ.ȱ,ȱthoughȱitȱshouldȱnoteȱthatȱmanyȱofȱtheseȱfactorsȱusuallyȱ
     areȱ subsumedȱ withinȱ theȱ initialȱ calculationȱ ofȱ hoursȱ reasonablyȱ expendedȱ atȱ aȱ
     reasonableȱ hourlyȱ rate.”);ȱ Delawareȱ Valley,ȱ 478ȱ U.S.ȱ atȱ 563–64ȱ (“[Inȱ Hensley,ȱ we]ȱ
     adoptedȱaȱhybridȱapproachȱthatȱsharedȱelementsȱofȱbothȱJohnsonȱandȱtheȱlodestarȱ
     methodȱofȱcalculation.”).ȱ
     58ȱAppelleeȬCrossȬAppellant’sȱBr.ȱatȱ7.ȱ

     59ȱ491ȱU.S.ȱ274ȱ(1989).ȱ
     18

 1   theȱmarketȱrateȱforȱtheirȱservices,ȱratherȱthanȱatȱcostȱtoȱtheȱattorney.60ȱȱ
 2   However,ȱtheȱCourtȱcautionedȱthatȱ“purelyȱclericalȱorȱsecretarialȱtasksȱ
 3   shouldȱnotȱbeȱbilledȱatȱaȱparalegalȱrate”ȱbyȱeitherȱaȱparalegalȱorȱanȱ
 4   attorneyȱperformingȱsuchȱtasks.61ȱȱTheȱCourtȱexplained:ȱ

 5           Itȱisȱappropriateȱtoȱdistinguishȱbetweenȱlegalȱwork,ȱinȱtheȱ
 6           strictȱsense,ȱandȱinvestigation,ȱclericalȱwork,ȱcompilationȱ
 7           ofȱfactsȱandȱstatisticsȱandȱotherȱworkȱwhichȱcanȱoftenȱbeȱ
 8           accomplishedȱ byȱ nonȬlawyersȱ butȱ whichȱ aȱ lawyerȱ [orȱ
 9           paralegal]ȱmayȱdoȱbecauseȱheȱhasȱnoȱotherȱhelpȱavailable.ȱȱ
10           Suchȱ nonȬlegalȱ workȱ mayȱ commandȱ aȱ lesserȱ rate.ȱ ȱ Itsȱ
11           dollarȱ valueȱ isȱ notȱ enhancedȱ justȱ becauseȱ aȱ lawyerȱ [orȱ
12           paralegal]ȱdoesȱit.62ȱ
13           Weȱ thereforeȱ concludeȱ thatȱ theȱ districtȱ courtȱ didȱ notȱ commitȱ
14   legalȱerrorȱinȱreducingȱLilly’sȱfeeȱawardȱtoȱaccountȱforȱclericalȱtasksȱ
15   performedȱ byȱ Rothman.ȱ ȱ Asȱ weȱ haveȱ stated,ȱ theȱ keyȱ inquiryȱ inȱ
16   determiningȱ theȱ reasonablenessȱ ofȱ anȱ attorney’sȱ hourlyȱ rateȱ andȱ
17   hoursȱbilledȱisȱwhetherȱaȱpayingȱclientȱwouldȱbeȱwillingȱtoȱpayȱtheȱ
18   fee.63ȱȱTheȱanswerȱtoȱthisȱquestion,ȱofȱcourse,ȱwillȱvaryȱdependingȱonȱ
19   theȱ circumstancesȱ ofȱ theȱ case,ȱ theȱ attorney,ȱ andȱ theȱ customsȱ inȱ theȱ
20   relevantȱlegalȱmarket.ȱȱTherefore,ȱwhileȱdistrictȱcourtsȱhaveȱtheȱlegalȱ
21   authorityȱandȱdiscretionȱtoȱeitherȱreduceȱanȱattorney’sȱhourlyȱrateȱforȱ
22   timeȱspentȱonȱclericalȱtasksȱorȱapplyȱanȱacrossȬtheȬboardȱreductionȱtoȱ
23   theȱhoursȱbilledȱorȱtotalȱfeeȱawardȱtoȱaccountȱforȱtimeȱspentȱonȱclericalȱ
24   tasksȱ(orȱblockȬbilledȱtimeȱentriesȱreflectingȱaȱmixȱofȱclericalȱandȱlegalȱ
25   work),ȱaȱdistrictȱcourtȱisȱnotȱrequiredȱtoȱmakeȱsuchȱreductions.ȱȱAsȱ

     60ȱId.ȱ286–87.ȱ
     61ȱId.ȱatȱ288ȱn.10.ȱ
     62ȱId.ȱ(internalȱquotationȱmarksȱomitted).ȱ

     63ȱArborȱHill,ȱ522ȱF.3dȱatȱ190;ȱseeȱalsoȱPerdue,ȱ559ȱU.S.ȱatȱ551ȱ(“[T]heȱlodestarȱmethodȱ

     producesȱanȱawardȱthatȱroughlyȱapproximatesȱtheȱfeeȱthatȱtheȱprevailingȱattorneyȱ
     wouldȱhaveȱreceivedȱifȱheȱorȱsheȱhadȱbeenȱrepresentingȱaȱpayingȱclientȱwhoȱwasȱ
     billedȱbyȱtheȱhourȱinȱaȱcomparableȱcase.ȱ.ȱ.ȱ.”ȱ(emphasisȱinȱoriginal)).ȱ
     19

 1   withȱ allȱ aspectsȱ ofȱ ourȱ feeȬshiftingȱ jurisprudence,ȱ weȱ affordȱ districtȱ
 2   courtsȱbroadȱdiscretionȱinȱawardingȱattorneys’ȱfeesȱbecauseȱtheyȱareȱ
 3   muchȱ closerȱ toȱ theȱ detailsȱ ofȱ eachȱ individualȱ caseȱ andȱ canȱ betterȱ
 4   determineȱwhatȱisȱreasonableȱandȱappropriateȱinȱtheȱfeeȱcalculusȱforȱ
 5   theȱparticularȱcase.64ȱ

 6          Here,ȱtheȱdistrictȱcourtȱreviewedȱtheȱtimeȱsheetsȱsubmittedȱbyȱ
 7   Rothmanȱandȱfoundȱaȱvarietyȱofȱobviouslyȱclericalȱtasks,ȱasȱwellȱasȱ
 8   entriesȱthatȱ“blendȱclericalȱtasksȱwithȱlegalȱtasks.”65ȱȱAȱreviewȱofȱtheȱ
 9   timeȱsheetsȱconfirmsȱthatȱmanyȱentriesȱdescribeȱclericalȱtasksȱthatȱareȱ
10   notȱappropriatelyȱbilledȱatȱRothman’sȱreasonableȱhourlyȱrateȱofȱ$450,ȱ
11   suchȱasȱsendingȱandȱreceivingȱfaxes,ȱrequestingȱandȱreceivingȱmedicalȱ
12   records,ȱ servingȱ papers,ȱ andȱ handȬdeliveringȱ courtesyȱ copiesȱ ofȱ
13   filingsȱtoȱtheȱcourthouse.66ȱȱTheȱfactȱthatȱRothmanȱisȱaȱsoloȱpractitionerȱ
14   doesȱnotȱentitleȱhimȱtoȱhisȱfullȱhourlyȱrateȱasȱanȱattorneyȱforȱpurelyȱ
15   clericalȱwork.ȱȱIndeed,ȱitȱisȱhighlyȱunlikelyȱthatȱaȱpayingȱclientȱwouldȱ
16   agreeȱtoȱ payȱanyȱ personȱ $450ȱforȱ anȱ hourȱ ofȱ sendingȱ andȱ receivingȱ
17   faxes,ȱ callingȱ medicalȱ offices,ȱ andȱ deliveringȱ papers.ȱ ȱ Weȱ findȱ theȱ
18   districtȱcourt’sȱimpositionȱofȱaȱtenȱpercentȱreductionȱtoȱtheȱfeeȱawardȱ
19   onȱaccountȱofȱclericalȱworkȱappropriate,ȱandȱcertainlyȱnotȱanȱabuseȱofȱ
20   discretion,ȱbecauseȱtheȱtimeȱentriesȱreflectingȱ50.3ȱhoursȱofȱworkȱshowȱ
21   atȱ leastȱ 5ȱ hoursȱ ofȱ purelyȱ clericalȱ work.67ȱ ȱ Inȱ reducingȱ Rothman’sȱ
22   hoursȱ byȱ tenȱ percentȱ toȱ accountȱ forȱ clericalȱ tasks,ȱ weȱ areȱ confidentȱ
23   thatȱ theȱ districtȱ courtȱ achievedȱ “roughȱ justice,”ȱ ifȱ notȱ “auditingȱ
24   perfection,”ȱ inȱ itsȱ calculationȱ ofȱ theȱ appropriateȱ feeȱ award.68ȱ ȱ Weȱ


     64ȱSeeȱFox,ȱ563ȱU.S.ȱatȱ838.ȱ
     65ȱLilly,ȱ2017ȱWLȱ3493249,ȱatȱ*6.ȱ
     66ȱSeeȱJointȱApp’xȱatȱ78,ȱ89–92,ȱ247.ȱ

     67ȱSeeȱMcDonald,ȱ450ȱF.3dȱatȱ96ȱ(“Aȱdistrictȱcourtȱmayȱexerciseȱitsȱdiscretionȱandȱ

     useȱ aȱ percentageȱ deductionȱ asȱ aȱ practicalȱ meansȱ ofȱ trimmingȱ fatȱ fromȱ aȱ feeȱ
     application.”ȱ(internalȱquotationȱmarksȱomitted)).ȱ
     68ȱSeeȱFox,ȱ563ȱU.S.ȱatȱ838.ȱ
     20

 1   thereforeȱupholdȱthisȱportionȱofȱtheȱdistrictȱcourt’sȱorder.ȱ

 2            III.   AwardȱofȱFeesȱonȱFeesȱ

 3            Finally,ȱtheȱCityȱchallengesȱtheȱdistrictȱcourt’sȱdecisionȱtoȱgrantȱ
 4   attorney’sȱfeesȱforȱtimeȱRothmanȱspentȱworkingȱonȱtheȱfeeȱapplicationȱ
 5   andȱreplyȱbriefȱinȱsupportȱofȱthatȱapplication.ȱȱTheȱCityȱassertsȱthatȱ
 6   theȱ districtȱ courtȱ didȱ notȱ haveȱ theȱ authorityȱ toȱ awardȱ thoseȱ feesȱ
 7   becauseȱtheyȱwereȱincurredȱafterȱtheȱCityȱmade,ȱandȱLillyȱaccepted,ȱ
 8   theȱ Ruleȱ 68ȱ offerȱ ofȱ judgment,ȱ whichȱ explicitlyȱ contemplatedȱ theȱ
 9   paymentȱofȱattorney’sȱfeesȱonlyȱ“upȱuntilȱtheȱdateȱofȱtheȱoffer.”69ȱȱȱ

10            Ordinarily,ȱ aȱ districtȱ courtȱ hasȱ authorityȱ andȱ discretionȱ toȱ
11   awardȱattorney’sȱfeesȱforȱhoursȱexpendedȱonȱaȱfeeȱapplicationȱmadeȱ
12   underȱ theȱ Feesȱ Act,ȱ soȬcalledȱ feesȱ onȱ fees.70ȱ ȱ Theȱ questionȱ hereȱ isȱ
13   whetherȱtheȱparties’ȱagreementȱtoȱsettleȱtheȱcaseȱandȱcutȱoffȱattorney’sȱ
14   feesȱ asȱ ofȱ theȱ timeȱ ofȱ theȱ offerȱ circumscribesȱ theȱ districtȱ court’sȱ
15   authorityȱ toȱ awardȱ feesȱ accruedȱ afterȱ theȱ offerȱ date.ȱ ȱ Weȱ believeȱ itȱ
16   does.ȱ

17            FederalȱRuleȱofȱCivilȱProcedureȱ68ȱpermitsȱaȱpartyȱdefendingȱaȱ
18   claimȱtoȱserveȱanȱopposingȱpartyȱwithȱ“anȱofferȱtoȱallowȱjudgmentȱonȱ
19   specifiedȱterms.”71ȱȱIfȱtheȱopposingȱpartyȱacceptsȱtheȱoffer,ȱthenȱeitherȱ
20   partyȱmayȱfileȱtheȱofferȱandȱnoticeȱofȱacceptanceȱwithȱtheȱcourt,ȱandȱ
21   theȱ “clerkȱ mustȱ thenȱ enterȱ [the]ȱ judgment”ȱ specifiedȱ inȱ theȱ
22   agreement.72ȱ ȱ Ifȱ theȱ opposingȱ partyȱ rejectsȱ theȱ offerȱ andȱ thatȱ partyȱ
23   eventuallyȱ obtainsȱ aȱ judgmentȱ thatȱ isȱ notȱ asȱ favorableȱ asȱ theȱ


     69ȱSeeȱJointȱApp’xȱatȱ45.ȱ
     70ȱSeeȱGagneȱv.ȱMaher,ȱ594ȱF.2dȱ336,ȱ343–44ȱ(2dȱCir.ȱ1979),ȱaff’d,ȱ448ȱU.S.ȱ122ȱ(1980);ȱ
     seeȱalsoȱHinesȱv.ȱCityȱofȱAlbany,ȱ862ȱF.3dȱ215,ȱ223ȱ(2dȱCir.ȱ2017)ȱ(“Prevailingȱpartiesȱ
     underȱSectionȱ1988ȱareȱthereforeȱentitledȱtoȱrecoverȱaȱreasonableȱfeeȱforȱpreparingȱ
     andȱdefendingȱaȱfeeȱapplication.”).ȱ
     71ȱFed.ȱR.ȱCiv.ȱP.ȱ68(a).ȱ

     72ȱId.ȱ
     21

 1   unacceptedȱoffer,ȱtheȱopposingȱpartyȱmustȱpayȱtheȱcostsȱincurredȱbyȱ
 2   theȱdefendantȱafterȱtheȱofferȱwasȱmade,73ȱwhichȱincludesȱattorney’sȱ
 3   fees.74ȱ ȱ Theȱ purposeȱ ofȱ thisȱ mechanismȱ isȱ toȱ “encourageȱ settlementȱ
 4   andȱ avoidȱ litigation”ȱ byȱ “prompt[ing]ȱ bothȱ partiesȱ toȱ aȱ suitȱ toȱ
 5   evaluateȱtheȱrisksȱandȱcostsȱofȱlitigation,ȱandȱtoȱbalanceȱthemȱagainstȱ
 6   theȱlikelihoodȱofȱsuccessȱuponȱtrialȱonȱtheȱmerits.”75ȱ

 7           Likeȱaȱtypicalȱsettlementȱagreement,ȱanȱacceptedȱRuleȱ68ȱofferȱ
 8   ofȱ judgmentȱ isȱ aȱ contract,ȱ andȱ itȱ mustȱ beȱ interpretedȱ accordingȱ toȱ
 9   ordinaryȱcontractȱprinciples.76ȱȱCritically,ȱ“[i]fȱtheȱtermsȱofȱaȱcontractȱ
10   areȱclear,ȱcourtsȱmustȱtakeȱcareȱnotȱtoȱalterȱorȱgoȱbeyondȱtheȱexpressȱ
11   termsȱofȱtheȱagreement,ȱorȱtoȱimposeȱobligationsȱonȱtheȱpartiesȱthatȱ
12   areȱ notȱ mandatedȱ byȱ theȱ unambiguousȱ termsȱ ofȱ theȱ agreementȱ
13   itself.”77ȱȱ

14           Theȱ acceptedȱ Ruleȱ 68ȱ offerȱ atȱ issueȱ hereȱ (i.e.,ȱ theȱ contract)ȱ
15   unambiguouslyȱstatesȱthatȱtheȱrecoverableȱattorney’sȱfees,ȱexpenses,ȱ
16   andȱcostsȱareȱlimitedȱtoȱthoseȱincurredȱbyȱtheȱdateȱofȱtheȱoffer,ȱwhichȱ
17   wasȱOctoberȱ26,ȱ2016.78ȱȱTheȱfeesȱRothmanȱchargedȱforȱworkȱonȱtheȱ
18   feeȱ applicationȱ andȱ replyȱ briefȱ inȱ supportȱ ofȱ thatȱ applicationȱ wereȱ
19   incurredȱbetweenȱNovemberȱ30,ȱ2016,ȱandȱJanuaryȱ20,ȱ2017,ȱafterȱtheȱ
20   cutȬoffȱ dateȱ forȱ feesȱ inȱ theȱ agreement.79ȱ ȱ Therefore,ȱ theyȱ cannotȱ beȱ
21   recoveredȱbyȱLilly,ȱandȱtheȱdistrictȱcourtȱhadȱnoȱauthorityȱtoȱawardȱ
22   them.ȱ

23           Nonetheless,ȱ theȱ districtȱ courtȱ determinedȱ thatȱ becauseȱ theȱ


     73ȱFed.ȱR.ȱCiv.ȱP.ȱ68(d).ȱ
     74ȱMarekȱv.ȱChesny,ȱ473ȱU.S.ȱ1,ȱ9ȱ(1985).ȱ
     75ȱId.ȱatȱ5.ȱ

     76ȱSteiner,ȱ816ȱF.3dȱatȱ31.ȱ

     77ȱId.ȱatȱ32ȱ(internalȱquotationȱmarksȱomitted).ȱ

     78ȱSeeȱJointȱApp’xȱatȱ45–47.ȱ

     79ȱSeeȱid.ȱatȱ247.ȱ
     22

 1   partiesȱactedȱinȱgoodȱfaithȱinȱnegotiatingȱtheȱattorney’sȱfeesȱtoȱbeȱpaidȱ
 2   toȱ Lilly,ȱ butȱ wereȱ simplyȱ unableȱ toȱ agreeȱ onȱ aȱ reasonableȱ amount,ȱ
 3   equityȱcounseledȱinȱfavorȱofȱgrantingȱLillyȱattorney’sȱfeesȱforȱtheȱtimeȱ
 4   spentȱworkingȱonȱtheȱfeeȱapplicationȱandȱreplyȱbrief.80ȱȱTheȱdistrictȱ
 5   courtȱisȱnotȱaloneȱinȱgrantingȱtheseȱfeesȱonȱfeesȱasȱaȱmatterȱofȱequityȱ
 6   despiteȱ theȱ clearȱ termsȱ ofȱ theȱ parties’ȱ agreementsȱ barringȱ suchȱ
 7   awards.81ȱ ȱ Asȱ nobleȱ asȱ thisȱ practiceȱ mayȱ be,ȱ itȱ violatesȱ theȱ firstȱ
 8   principleȱ ofȱ contractȱ interpretation:ȱ “whereȱ theȱ languageȱ ofȱ theȱ
 9   contractȱisȱclearȱandȱunambiguous,ȱtheȱcontractȱisȱtoȱbeȱgivenȱeffectȱ
10   accordingȱ toȱ itsȱ terms.”82ȱ ȱ Byȱ awardingȱ Lillyȱ feesȱ beyondȱ whatȱ theȱ
11   partiesȱ agreedȱ to,ȱ theȱ districtȱ courtȱ effectivelyȱ rewroteȱ theȱ contract.ȱȱ
12   Thisȱitȱcannotȱdo.ȱ

13           Lillyȱmakesȱthreeȱargumentsȱforȱwhyȱtheȱdistrictȱcourtȱdidȱnotȱ
14   err,ȱ noneȱ ofȱ whichȱ isȱ persuasive.ȱ ȱ First,ȱ heȱ assertsȱ thatȱ theȱ offerȱ ofȱ
15   judgment’sȱinclusionȱofȱreasonableȱattorney’sȱfeesȱupȱtoȱtheȱdateȱofȱ
16   theȱofferȱ“necessarilyȱincludesȱfeesȱforȱtheȱtimeȱthatȱanȱattorneyȱmustȱ
17   spendȱtoȱmoveȱtoȱobtainȱthoseȱunderlyingȱfeesȱifȱDefendantsȱwillȱnotȱ
18   enterȱintoȱaȱreasonableȱsettlementȱconcerningȱtheȱunderlyingȱfees.”83ȱȱ
19   Thisȱinterpretationȱofȱtheȱcontractȱisȱnotȱsupportedȱbyȱitsȱclearȱterms,ȱ

     80ȱLilly,ȱ2017ȱWLȱ3493249,ȱatȱ*8.ȱ
     81ȱSee,ȱe.g.,ȱRosadoȱv.ȱCityȱofȱNewȱYork,ȱNo.ȱ11ȱCiv.ȱ4285ȱ(SAS),ȱ2012ȱWLȱ955510,ȱatȱ*6ȱ
     (S.D.N.Y.ȱMar.ȱ15,ȱ2012)ȱ(“Plaintiffȱalsoȱseeksȱfeesȱincurredȱbyȱcounselȱinȱpreparingȱ
     theȱ instantȱ feeȱ application.ȱ ȱ However,ȱ bothȱ theȱ Ruleȱ 68ȱ Offerȱ ofȱ Judgmentȱ andȱ
     plaintiff’sȱ Noticeȱ ofȱ Acceptanceȱ specificallyȱ limitedȱ reasonableȱ attorney’sȱ fees,ȱ
     expensesȱandȱcostsȱtoȱtheȱdateȱofȱthisȱoffer.ȱ.ȱ.ȱ.ȱNonetheless,ȱasȱaȱmatterȱofȱequity,ȱ
     plaintiffȱ shouldȱ beȱ awardedȱ someȱ amountȱ forȱ theȱ timeȱ hisȱ counselȱ spentȱ inȱ
     preparingȱtheȱinstantȱfeeȱapplication.”ȱ(internalȱquotationȱmarksȱomitted)).ȱȱButȱseeȱ
     Schoolcraftȱv.ȱCityȱofȱNewȱYork,ȱNo.ȱ10ȱCiv.ȱ6005ȱ(RWS),ȱ2016ȱWLȱ4626568,ȱatȱ*13ȱ
     (S.D.N.Y.ȱSept.ȱ6,ȱ2016)ȱ(“TheȱRuleȱ68ȱJudgmentȱprovidesȱ‘plaintiffȱshallȱbeȱentitledȱ
     toȱreasonableȱattorney’sȱfees,ȱexpenses,ȱandȱcostsȱtoȱtheȱdateȱofȱthisȱoffer.’ȱȱOnȱtheȱ
     termsȱofȱtheȱagreementȱalone,ȱfeesȬonȬfeesȱareȱdenied.”ȱ(internalȱcitationȱomitted)).ȱ
     82ȱ Steiner,ȱ 816ȱ F.3dȱ atȱ 31ȱ (modificationsȱ omitted)ȱ (internalȱ quotationȱ marksȱ

     omitted).ȱ
     83ȱAppelleeȬCrossȬAppellant’sȱBr.ȱatȱ28.ȱ
     23

 1   norȱisȱitȱaȱnecessaryȱassumption.ȱȱThereȱisȱnothingȱinȱtheȱagreement’sȱ
 2   termsȱ toȱ indicateȱ that,ȱ inȱ theȱ eventȱ aȱ feeȱ applicationȱ toȱ theȱ courtȱ isȱ
 3   neededȱ toȱ determineȱ whatȱ constitutesȱ “reasonableȱ attorney’sȱ fees,”ȱ
 4   theȱpartiesȱintendedȱforȱanyȱattorney’sȱfeesȱincurredȱbyȱLillyȱinȱthatȱ
 5   processȱ toȱ beȱ includedȱ inȱ theȱ amountȱ theȱ Cityȱ agreedȱ toȱ payȱ asȱ
 6   reasonableȱattorney’sȱfees.ȱȱToȱtheȱcontrary,ȱtheȱexpressȱtermsȱofȱtheȱ
 7   contractȱstateȱthatȱtheȱCityȱwillȱonlyȱbeȱliableȱforȱreasonableȱattorney’sȱ
 8   feesȱincurredȱonȱorȱbeforeȱtheȱdateȱofȱtheȱoffer,ȱandȱnotȱsubsequentȱ
 9   thereto.ȱȱTheȱdistrictȱcourtȱacknowledgedȱthatȱtheȱofferȱofȱjudgmentȱ
10   containsȱ“languageȱexpresslyȱlimitingȱrecoverableȱfeesȱandȱexpensesȱ
11   toȱ thoseȱ incurredȱ priorȱ toȱ theȱ Ruleȱ 68ȱ Offer”ȱ beforeȱ itȱ thenȱ grantedȱ
12   feesȱonȱfeesȱasȱaȱmatterȱofȱequity.84ȱ

13          Second,ȱLillyȱinvokesȱtheȱdoctrineȱofȱcontraȱproferentemȱtoȱassertȱ
14   thatȱ theȱ ambiguousȱ languageȱ inȱ theȱ agreementȱ “mustȱ beȱ construedȱ
15   againstȱDefendantsȱsinceȱtheyȱdraftedȱitȱunilaterallyȱinȱtheȱcontextȱofȱ
16   makingȱaȱRuleȱ68ȱoffer.”85ȱȱLilly’sȱstatementȱofȱtheȱruleȱisȱcorrect:ȱthatȱ
17   ambiguitiesȱinȱtheȱlanguageȱofȱaȱRuleȱ68ȱofferȱofȱjudgmentȱareȱtoȱbeȱ
18   “construedȱagainstȱtheȱpartyȱmakingȱtheȱoffer.”86ȱȱBut,ȱasȱdiscussed,ȱ
19   theȱofferȱisȱnotȱambiguous.ȱȱLillyȱcannotȱreadȱambiguityȱintoȱtheȱclearȱ
20   termsȱ ofȱ theȱ contractȱ inȱ orderȱ toȱ invokeȱ theȱ doctrineȱ ofȱ contraȱ
21   proferentem.ȱ

22          Finally,ȱLillyȱurgesȱthatȱevenȱifȱtheȱofferȱofȱjudgment’sȱtermsȱdoȱ
23   inȱ factȱ precludeȱ feesȱ onȱ fees,ȱ thenȱ theyȱ shouldȱ beȱ heldȱ “voidȱ asȱ aȱ
24   matterȱofȱpublicȱpolicy.”87ȱȱWeȱareȱsympatheticȱtoȱtheȱfactȱthatȱbecauseȱ
25   theȱ partiesȱ wereȱ unableȱ toȱ agreeȱ onȱ reasonableȱ attorney’sȱ fees,ȱ
26   Rothmanȱwasȱforcedȱtoȱprepare,ȱfile,ȱandȱargueȱaȱfeeȱapplicationȱtoȱ


     84ȱLilly,ȱ2017ȱWLȱ3493249,ȱatȱ*7.ȱ
     85ȱAppelleeȬCrossȬAppellant’sȱBr.ȱatȱ31–32.ȱ
     86ȱSteiner,ȱ816ȱF.3dȱatȱ31.ȱ

     87ȱAppelleeȬCrossȬAppellant’sȱBr.ȱatȱ36.ȱ
     24

 1   seekȱhisȱfee,ȱandȱthatȱdueȱtoȱtheȱtermsȱofȱtheȱparties’ȱagreement,ȱheȱisȱ
 2   notȱ ableȱ toȱ beȱ compensatedȱ forȱ thatȱ extraȱ work.ȱ ȱ Nonetheless,ȱ theȱ
 3   argumentȱthatȱanȱofferȱofȱjudgmentȱorȱsettlementȱagreementȱthatȱcutsȱ
 4   offȱfeesȱonȱfeesȱisȱvoidȱasȱaȱmatterȱofȱpublicȱpolicyȱisȱcontradictedȱbyȱ
 5   controllingȱSupremeȱCourtȱprecedent.ȱȱȱ

 6           Inȱ Evansȱ v.ȱ Jeffȱ D.,ȱ theȱ Courtȱ heldȱ thatȱ becauseȱ theȱ Feesȱ Actȱ
 7   bestowedȱtheȱrightȱtoȱanȱawardȱofȱattorney’sȱfeesȱinȱcivilȱrightsȱactionsȱ
 8   toȱtheȱprevailingȱparty,ȱandȱnotȱtheȱattorney,ȱpartiesȱwereȱfreeȱtoȱwaiveȱ
 9   theirȱrightȱtoȱattorney’sȱfeesȱasȱpartȱofȱaȱsettlementȱagreementȱonȱtheȱ
10   merits.88ȱ ȱ Specificallyȱ theȱ Courtȱ statedȱ thatȱ Congressȱ neitherȱ
11   “bestowedȱ feeȱ awardsȱ uponȱ attorneysȱ norȱ renderedȱ themȱ
12   nonwaivableȱorȱnonnegotiable;ȱinstead,ȱitȱaddedȱthemȱtoȱtheȱarsenalȱ
13   ofȱremediesȱavailableȱtoȱcombatȱviolationsȱofȱcivilȱrights,ȱaȱgoalȱnotȱ
14   invariablyȱinconsistentȱwithȱconditioningȱsettlementȱonȱtheȱmeritsȱonȱ
15   aȱ waiverȱ ofȱ statutoryȱ attorney’sȱ fees.”89ȱ ȱ Theȱ Courtȱ reasonedȱ thatȱ itȱ
16   wouldȱ beȱ poorȱ policyȱ toȱ prohibitȱ litigantsȱ fromȱ waivingȱ theirȱ
17   statutoryȱrightȱtoȱattorney’sȱfeesȱasȱpartȱofȱaȱcompromiseȱonȱtheȱmeritsȱ
18   becauseȱitȱwouldȱ“impedeȱvindicationȱofȱcivilȱrights,ȱatȱleastȱinȱsomeȱ
19   cases,ȱbyȱreducingȱtheȱattractivenessȱofȱsettlement.”90ȱȱIndeed,ȱbecauseȱ
20   theȱattorney’sȱfeeȱawardȱisȱoftenȱsimilarȱtoȱorȱgreaterȱthanȱtheȱamountȱ
21   ofȱ damagesȱ receivedȱ onȱ theȱ merits,91ȱ itȱ isȱ “notȱ implausibleȱ toȱ
22   anticipateȱthatȱpartiesȱtoȱaȱsignificantȱnumberȱofȱcivilȱrightsȱcasesȱwillȱ
23   refuseȱ toȱ settleȱ ifȱ liabilityȱ forȱ attorney’sȱ feesȱ remainsȱ open,ȱ therebyȱ
24   forcingȱ moreȱ casesȱ toȱ trial,ȱ unnecessarilyȱ burdeningȱ theȱ judicialȱ

     88ȱ475ȱU.S.ȱ717,ȱ730–32ȱ(1986);ȱseeȱalsoȱVenegasȱv.ȱMitchell,ȱ495ȱU.S.ȱ82,ȱ87–88ȱ(1990)ȱ
     (holdingȱ thatȱ itȱ isȱ theȱ party’sȱ rightȱ toȱ waive,ȱ settle,ȱ orȱ negotiateȱ theȱ party’sȱ
     entitlementȱtoȱreceiveȱattorney’sȱfees).ȱȱ
     89ȱEvans,ȱ475ȱU.S.ȱatȱ731–32.ȱ

     90ȱId.ȱatȱ732.ȱ

     91ȱId.ȱatȱ734–35ȱ&ȱn.24ȱ(collectingȱexamplesȱofȱattorney’sȱfeeȱawardsȱgreaterȱthanȱ

     theȱmeritsȱaward).ȱȱInȱfact,ȱthisȱcaseȱisȱoneȱsuchȱexample.ȱ
     25

 1   system,ȱ      andȱ     disservingȱ       civilȱ   rightsȱ     litigants.”92ȱ     ȱ   Theseȱ
 2   pronouncementsȱfromȱtheȱSupremeȱCourtȱillustrateȱthat,ȱcontraryȱtoȱ
 3   Lilly’sȱarguments,ȱitȱisȱnotȱagainstȱpublicȱpolicyȱforȱlitigantsȱtoȱwaiveȱ
 4   theirȱstatutoryȱrightȱtoȱattorney’sȱfees—letȱaloneȱfeesȱonȱfees.ȱ

 5           Thus,ȱweȱconcludeȱthatȱwhenȱaȱsettlementȱcutsȱoffȱaȱplaintiff’sȱ
 6   entitlementȱtoȱattorney’sȱfeesȱonȱaȱspecificȱdate,ȱaȱdistrictȱcourtȱmayȱ
 7   notȱawardȱaȱpartyȱattorney’sȱfeesȱforȱworkȱincurredȱafterȱthatȱcutȬoffȱ
 8   date.ȱ ȱ Thisȱ includesȱ feesȱ forȱ workȱ performedȱ preparingȱ aȱ feeȱ
 9   applicationȱsubmittedȱtoȱtheȱdistrictȱcourtȱinȱtheȱeventȱtheȱpartiesȱareȱ
10   unableȱtoȱagreeȱonȱtheȱattorney’sȱfeesȱtoȱbeȱawardedȱdespiteȱaȱgoodȱ
11   faithȱeffortȱtoȱnegotiate.93ȱȱIfȱaȱplaintiffȱdesiresȱfeesȱonȱfeesȱinȱtheȱeventȱ
12   aȱfeeȱapplicationȱtoȱtheȱdistrictȱcourtȱisȱrequired,ȱtheȱplaintiffȱshouldȱ
13   ensureȱthatȱ theȱ settlementȱtermsȱdoȱ notȱ forecloseȱ theȱ availabilityȱ ofȱ
14   suchȱfees.ȱȱAccordingly,ȱtheȱportionȱofȱtheȱdistrictȱcourt’sȱdecisionȱandȱ
15   orderȱ grantingȱ Lillyȱ attorney’sȱ feesȱ forȱ allȱ workȱ performedȱ afterȱ
16   Octoberȱ26,ȱ2016,ȱcannotȱstand.ȱ

17                                      CONCLUSIONȱ

18           Weȱhaveȱconsideredȱtheȱparties’ȱotherȱargumentsȱandȱfindȱthemȱ
19   toȱbeȱwithoutȱmerit.ȱȱWeȱthereforeȱAFFIRM,ȱinȱpart,ȱtheȱdistrictȱcourt’sȱ
20   orderȱsettingȱ Rothman’sȱ hourlyȱ rateȱatȱ$450ȱ perȱ hourȱ andȱ reducingȱ
21   Lilly’sȱfeeȱawardȱbyȱtenȱpercentȱtoȱaccountȱforȱclericalȱtasksȱbilledȱbyȱ


     92ȱId.ȱatȱ736–37.ȱ
     93ȱBecauseȱtheȱdistrictȱcourtȱfoundȱthatȱtheȱpartiesȱinȱthisȱcaseȱnegotiatedȱinȱgoodȱ
     faith,ȱseeȱLilly,ȱ2017ȱWLȱ3493249,ȱatȱ*8,ȱweȱdeclineȱtoȱconsiderȱwhetherȱaȱdistrictȱ
     courtȱmay,ȱasȱaȱmatterȱofȱequityȱorȱotherwise,ȱawardȱfeesȱonȱfeesȱwhenȱaȱpartyȱ
     negotiatesȱinȱbadȱfaith,ȱdespiteȱtheȱpresenceȱofȱaȱcutȬoffȱclauseȱinȱtheȱRuleȱ68ȱofferȱ
     orȱsettlementȱagreement.ȱȱSee,ȱe.g.,ȱLongȱv.ȱCityȱofȱNewȱYork,ȱNo.ȱ09ȱCiv.ȱ6099ȱ(AKH),ȱ
     2010ȱU.S.ȱDist.ȱLEXISȱ81020,ȱatȱ*5–6ȱ(S.D.N.Y.ȱAug.ȱ6,ȱ2010)ȱ(“TheȱRuleȱ68ȱjudgmentȱ
     limitedȱ recoverableȱ feesȱ andȱ expensesȱ toȱ thoseȱ incurredȱ priorȱ toȱ theȱ dateȱ ofȱ theȱ
     offer.ȱ ȱ Ifȱ theȱ City’sȱ disputeȱ overȱ recoverableȱ feesȱ wereȱ inȱ badȱ faith,ȱ th[e]nȱ
     compensationȱ forȱ theȱ workȱ necessaryȱ forȱ plaintiff[’]sȱ feeȱ applicationȱ mayȱ beȱ
     justified.”).ȱ
    26

1   Rothman,ȱ andȱ REVERSEȱ andȱ VACATE,ȱ inȱ part,ȱ theȱ districtȱ court’sȱ
2   decisionȱandȱorderȱawardingȱLillyȱ$7,290.00ȱforȱRothman’sȱworkȱonȱ
3   theȱfeeȱapplicationȱandȱreplyȱbriefȱinȱsupportȱofȱthatȱapplication.ȱ